





Exhibit 10.1
EXECUTION VERSION
    
$65,000,000
HomeStreet, Inc.
6.50% Senior Notes due 2026


Purchase Agreement
May 17, 2016


Sandler O’Neill & Partners, L.P.
As Representative of the
several Initial Purchasers listed
in Schedule 1 hereto


c/o Sandler O’Neill & Partners, L.P.
1251 Avenue of the Americas, 6th Floor
New York, New York 10020


Ladies and Gentlemen:


HomeStreet, Inc., a Washington corporation (the “Company”), proposes to issue
and sell to the several initial purchasers listed in Schedule 1 hereto (the
“Initial Purchasers”), for whom you are acting as representative (the
“Representative”), $65,000,000 principal amount of its 6.50% Senior Notes due
2026 (the “Securities”). The Securities will be issued pursuant to an Indenture
to be dated as of May 20, 2016 (the “Indenture”), between the Company and Wells
Fargo Bank, National Association, as trustee (the “Trustee”). As used herein,
the term “Initial Purchasers” shall mean either the singular or the plural as
the context requires. All Annexes attached hereto are an integral part hereof.
The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and resale of the Securities, as follows:
1.
Offering Memorandum and Transaction Information.



The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Company has prepared a preliminary offering
memorandum dated May 17, 2016 (the “Preliminary Offering Memorandum”) and will
prepare an offering memorandum dated the date hereof (the “Offering Memorandum”)
setting forth information concerning the Company and the Securities. Copies of
the Preliminary Offering Memorandum have been, and copies of the Offering
Memorandum will be, delivered by the Company to the Initial Purchasers pursuant
to the terms of this purchase agreement (the “Agreement”). The Company hereby
confirms that it has authorized the use of the Preliminary Offering Memorandum,
the other Time of Sale Information (as defined below) and the Offering
Memorandum in connection with the offering and resale of the Securities





--------------------------------------------------------------------------------





by the Initial Purchasers in the manner contemplated by this Agreement.
References herein to the Preliminary Offering Memorandum, the Time of Sale
Information and the Offering Memorandum shall be deemed to refer to and include
any document incorporated by reference therein and any reference to “amend,”
“amendment” or “supplement” with respect to the Preliminary Offering Memorandum
or the Offering Memorandum shall be deemed to refer to and include any documents
filed after such date and incorporated by reference therein. Capitalized terms
used but not defined herein shall have the meanings given to such terms in the
Preliminary Offering Memorandum.
At or prior to 4:00 p.m. New York City time on May 17, 2016, the time when sales
of the Securities were first made (the “Time of Sale”), the Company had prepared
the following information (collectively, the “Time of Sale Information”): the
Preliminary Offering Memorandum, as supplemented and amended by the written
communications listed on Annex A hereto.
Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below) and substantially in
the form attached hereto as Exhibit A (the “Registration Rights Agreement”),
pursuant to which the Company will agree to file one or more registration
statements with the Securities and Exchange Commission (the “Commission”)
providing for the registration under the Securities Act of the Securities or the
Exchange Notes referred to (and as defined) in the Registration Rights
Agreement.
2.    Purchase and Resale of the Securities.
(a)    The Company agrees to issue and sell the Securities to the several
Initial Purchasers as provided in this Agreement, and each Initial Purchaser, on
the basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of Securities set
forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to 98.500% of the principal amount thereof plus accrued interest, if any,
from May 20, 2016 to the Closing Date. The Company will not be obligated to
deliver any of the Securities except upon payment for all the Securities to be
purchased as provided herein.
(b)    The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:
(i)    it is a qualified institutional buyer within the meaning of Rule 144A
under the Securities Act (a “QIB”) and an accredited investor within the meaning
of Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);
(ii)    it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and
(iii)    it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering except:
(A)    to persons whom it reasonably believes to be QIBs in transactions
pursuant to Rule 144A under the Securities Act (“Rule 144A”) and in connection
with





--------------------------------------------------------------------------------





each such sale, it has taken or will take reasonable steps to ensure that the
purchaser of the Securities is aware that such sale is being made in reliance on
Rule 144A; or
(B)    to non-U.S. persons outside of the United States in accordance with the
terms, conditions and restrictions set forth in Annex C hereto.
(c)    Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(f) and 6(g), counsel for the Company and
counsel for the Initial Purchasers, respectively, may rely upon the accuracy of
the representations and warranties of the Initial Purchasers, and compliance by
the Initial Purchasers with their agreements, contained in paragraph (b) above
(including Annex C hereto), and each Initial Purchaser hereby consents to such
reliance.
(d)    The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser.
(e)    The Initial Purchasers agree that offers and sales of the Securities will
be made only by the Initial Purchasers and their respective affiliates qualified
to do so or exempt from qualification in the jurisdictions in which such offers
or sales are made.
(f)    Payment for and delivery of the Securities will be made at the offices of
Simpson Thacher & Bartlett LLP, 425 Lexington Avenue, New York, New York 10017
at 10:00 A.M., New York City time, on May 20, 2016, or at such other time or
place on the same or such other date, not later than the fifth business day
thereafter, as the Representative and the Company may agree upon in writing. The
time and date of such payment and delivery is referred to herein as the “Closing
Date”.
(g)    Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the Representative
against delivery to the nominee of The Depository Trust Company (“DTC”), for the
account of the Initial Purchasers, of one or more global notes representing the
Securities (collectively, the “Global Note”), with any transfer taxes payable in
connection with the sale of the Securities duly paid by the Company. The Global
Note will be made available for inspection by the Representative not later than
1:00 P.M., New York City time, on the business day prior to the Closing Date.
    (h)    The Company acknowledges and agrees that each Initial Purchaser is
acting solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Company or any other
person. Additionally, neither the Representative nor any other Initial Purchaser
is advising the Company or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. The Company shall consult
with its own advisors concerning such matters and shall be responsible for
making its own independent investigation and appraisal of the transactions
contemplated hereby, and the Initial Purchasers shall have no responsibility or
liability to the Company with respect thereto. Any review by the Representative
or any other Initial Purchaser of the Company and the transactions contemplated
hereby or other matters relating to such transactions will be performed solely
for the benefit of the Representative or such Initial Purchaser, as the case may
be, and shall not be on behalf of the Company or any other person.





--------------------------------------------------------------------------------





3.    Representations and Warranties of the Company. The Company represents and
warrants to each Initial Purchaser that:
(a)Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company makes no representation or warranty with respect to any statements or
omissions made in reliance upon and in conformity with information relating to
any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, the Time of Sale Information or the Offering Memorandum.
(b)Additional Written Communications. The Company (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
have not prepared, made, used, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to any written communication
that constitutes an offer to sell or solicitation of an offer to buy the
Securities (each such communication by the Company or its agents and
representatives (other than a communication referred to in clauses (i) and (ii)
below) an “Issuer Written Communication”) other than (i) the Preliminary
Offering Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on
Annex A hereto, including a term sheet substantially in the form of Annex B
hereto, which constitute part of the Time of Sale Information, and (iv) any
electronic road show or other written communications, in each case used in
accordance with Section 4(c). Each such Issuer Written Communication, when taken
together with the Time of Sale Information at the Time of Sale, did not, and at
the Closing Date will not, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that the Company makes no representation or warranty with respect to
any statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in any Issuer Written Communication.


(c)Incorporated Documents. The documents incorporated by reference in each of
the Time of Sale Information and the Offering Memorandum, when they were filed
with the Commission, conformed or will conform, as the case may be, in all
material respects to the requirements of the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder
(collectively, the “Exchange Act”), and did not and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading


(d)Financial Statements. The financial statements and the related notes thereto
included or incorporated by reference in each of the Time of Sale Information
and the Offering Memorandum present fairly in all material respects the
financial position of the Company and its Subsidiaries as of the dates indicated
and the results of their operations and the changes in their cash flows for the
periods specified; such financial statements have been prepared in conformity
with generally accepted accounting principles (“GAAP”) applied on a consistent
basis throughout the periods covered thereby; and the other financial
information included or incorporated by reference in each





--------------------------------------------------------------------------------





of the Time of Sale Information and the Offering Memorandum has been derived
from the accounting records of the Company and its Subsidiaries and presents
fairly in all material respects the information shown thereby. The interactive
data in eXtensible Business Reporting Language included or incorporated by
reference in each of the Preliminary Offering Memorandum, the Time of Sale
Information and the Offering Memorandum fairly presents the information called
for in all material respects and is prepared in accordance with the Commission’s
rules and guidelines applicable thereto.


(e)No Material Adverse Change. Except as otherwise disclosed in the Time of Sale
Information or the Offering Memorandum, since the date of the most recent
financial statements of the Company included or incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum (i) there has
not been any change in the capital stock or long-term debt of the Company or any
of its Subsidiaries, or any dividend or distribution of any kind declared, set
aside for payment, paid or made by the Company on any class of capital stock, or
any material adverse change, or any development involving a prospective material
adverse change, in or affecting the business, properties, rights, assets,
management, financial position, results of operations or prospects of the
Company and its Subsidiaries taken as a whole; (ii) neither the Company nor any
of its Subsidiaries has entered into any transaction or agreement that is
material to the Company and its Subsidiaries taken as a whole or incurred any
liability or obligation, direct or contingent, that is material to the Company
and its Subsidiaries taken as a whole; and (iii) neither the Company nor any of
its Subsidiaries has sustained any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority.


(f)Organization and Good Standing. The Company and each of its Subsidiaries
(other than HomeStreet Bank (the “Bank”)) have been duly organized and are
validly existing and, where applicable, in good standing under the laws of their
respective jurisdictions of organization, and the Company and each of its
Subsidiaries are duly qualified to do business and are in good standing (where
applicable) in each jurisdiction in which their respective ownership or lease of
property or the conduct of their respective businesses requires such
qualification, and have all power and authority necessary to own or hold their
respective properties and to conduct the businesses in which they are engaged,
except where the failure to be so qualified, in good standing or have such power
or authority would not, individually or in the aggregate, have a material
adverse effect on the business, properties, assets, financial position,
shareholders’ equity or results of operations of the Company and its
Subsidiaries taken as a whole or on the performance by the Company of its
obligations under this Agreement and the Securities (a “Material Adverse
Effect”). The Company does not own or control, directly or indirectly, any
Subsidiary other than the Subsidiaries listed in Schedule 2 to this Agreement.


(g)Bank Regulatory Matters. The Company is registered as a bank holding company
under the Bank Holding Company Act of 1956, as amended; the Bank has been duly
organized and is validly existing as a commercial bank under the laws of the
State of Washington; each of the Company and the Bank is in compliance with, and
conducts its business in conformity with, all applicable laws and governmental
regulations governing bank holding companies, commercial banks and subsidiaries
of bank holding companies, respectively, except failures to comply or be in
conformity with such laws and regulations that could not reasonably be expected
to result in a Material Adverse Effect; the Bank is an insured depository
institution under the applicable provisions of the Federal Deposit Insurance
Act, as amended (the “FDI Act”); the Bank’s deposits are insured





--------------------------------------------------------------------------------





by the Federal Deposit Insurance Corporation (the “FDIC”) to the fullest extent
of applicable law and no proceeding for the termination or revocation of such
insurance is pending or, to the knowledge of the Company, threatened against the
Bank; and the Company has no direct or indirect Subsidiaries, other than the
Bank, that are depository institutions or have deposits insured under the
provisions of the FDI Act.


(h)Capitalization. The Company has the capitalization as set forth in each of
the Time of Sale Information and the Offering Memorandum under the heading
“Capitalization” (other than for subsequent issuances of capital stock, if any,
pursuant to employee benefit plans as set forth in the Time of Sale Information
and the Offering Memorandum or upon exercise of outstanding options or the
vesting of other outstanding equity awards); and all the outstanding shares of
capital stock or other equity interests of each Subsidiary of the Company have
been duly and validly authorized and issued, are fully paid and non-assessable
(except, in the case of any foreign subsidiary, for directors' qualifying
shares) and are owned directly or indirectly by the Company, free and clear of
any lien, charge, encumbrance, security interest, restriction on voting or
transfer or any other claim of any third party (collectively, “Liens”).


(i)Due Authorization. The Company has full right, power and authority to execute
and deliver this Agreement, the Securities, the Indenture, the Exchange Notes
and the Registration Rights Agreement (collectively, the “Transaction
Documents”) and to perform its obligations hereunder and thereunder; and all
action required to be taken for the due and proper authorization, execution and
delivery of each of the Transaction Documents and the consummation of the
transactions contemplated thereby has been duly and validly taken.


(j)The Indenture. (i) The Indenture has been duly authorized by the Company and
will be duly executed and delivered by the Company on or prior to the Closing
Date, (ii) when duly executed and delivered in accordance with its terms by each
of the parties thereto, the Indenture will constitute a valid and legally
binding agreement of the Company enforceable against the Company in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability
(collectively, the “Enforceability Exceptions”), and (iii) the Indenture will
conform in all material respects to the applicable requirements of the Trust
Indenture Act of 1939, as amended (the “Trust Indenture Act”).


(k)The Securities. The Securities have been duly authorized by the Company and,
when duly executed, authenticated, issued and delivered as provided in the
Indenture and paid for as provided herein, will be duly and validly issued and
outstanding and will constitute valid and legally binding obligations of the
Company enforceable against the Company in accordance with their terms, subject
to the Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.


(l)The Exchange Notes. On the Closing Date, the Exchange Notes will have been
duly authorized by the Company and, when duly executed, authenticated, issued
and delivered as contemplated by the Registration Rights Agreement, will be duly
and validly issued and outstanding and will constitute valid and legally binding
obligations of the Company, as issuer, enforceable against the Company in
accordance with their terms, subject to the Enforceability Exceptions, and will
be entitled to the benefits of the Indenture.


(m)Purchase and Registration Rights Agreements. This Agreement has been duly
authorized, executed and delivered by the Company; and the Registration Rights
Agreement has





--------------------------------------------------------------------------------





been duly authorized by the Company and on the Closing Date will be duly
executed and delivered by the Company and, when duly executed and delivered in
accordance with its terms by each of the parties thereto, will constitute a
valid and legally binding agreement of the Company enforceable against the
Company in accordance with its terms, subject to the Enforceability Exceptions,
and except that rights to indemnity and contribution thereunder may be limited
by applicable law and public policy.


(n)Descriptions of the Transaction Documents. Each Transaction Document conforms
in all material respects to the description thereof contained in each of the
Time of Sale Information and the Offering Memorandum.


(o)No Violation or Default. Neither the Company nor any of its Subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or to which any property, right or asset of the Company or
any of its Subsidiaries is subject; or (iii) in violation of any law or statute
or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, have a Material Adverse Effect.


(p)No Conflicts. The execution, delivery and performance by the Company of each
of the Transaction Documents, the issuance and sale of the Securities, the
issuance of the Exchange Notes and compliance by the Company with the terms
thereof and the consummation of the transactions contemplated by the Transaction
Documents will not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, result in the
termination, modification or acceleration of, or result in the creation or
imposition of any lien, charge or encumbrance upon any property, right or asset
of the Company or any of its Subsidiaries pursuant to, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of its Subsidiaries is a party or by which the Company or any of
its Subsidiaries is bound or to which any property, right or asset of the
Company or any of its Subsidiaries is subject, (ii) result in any violation of
the provisions of the charter or by-laws or similar organizational documents of
the Company or any of its Subsidiaries or (iii) result in the violation of any
applicable law or statute or any judgment, order, rule or regulation of any
court or arbitrator or governmental or regulatory authority, except, in the case
of clauses (i) and (iii) above, for any such conflict, breach, violation,
default, lien, charge or encumbrance that would not, individually or in the
aggregate, have a Material Adverse Effect.


(q)No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of each of the Transaction Documents, the issuance and sale of
the Securities, the issuance of the Exchange Notes and compliance by the Company
with the terms thereof and the consummation of the transactions contemplated by
the Transaction Documents, except for such consents, approvals, authorizations,
orders and registrations or qualifications as may be required (i) under
applicable state securities laws in connection with the purchase and resale of
the Securities by the Initial Purchasers and (ii) with





--------------------------------------------------------------------------------





respect to the Exchange Notes under the Securities Act, the Trust Indenture Act
and applicable state securities laws as contemplated by the Registration Rights
Agreement.


(r)Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, demands, claims, suits, arbitrations,
inquiries or proceedings (“Actions”) pending to which the Company or any of its
Subsidiaries is or may be a party or to which any property, right or asset of
the Company or any of its Subsidiaries is or may be the subject that,
individually or in the aggregate, if determined adversely to the Company or any
of its Subsidiaries, could reasonably be expected to have a Material Adverse
Effect; no such Actions are threatened or, to the knowledge of the Company,
contemplated by any governmental or regulatory authority or threatened by
others; the Company and each of its Subsidiaries is in compliance with all laws
administered by and regulations applicable to it of the Board of Governors of
the Federal Reserve System, the FDIC and the Division of Banks of the Washington
State Department of Financial Institutions (each, a “Regulator”) and of any
other federal or state agency or authority with jurisdiction over it except
where failure to so comply would not result in a Material Adverse Effect; and
neither the Company nor any of its Subsidiaries is a party to or otherwise
subject to any order, consent decree, memorandum of understanding, written
commitment or other supervisory agreement with any Regulator or any other
federal or state agency or authority, nor has the Company or any of its
Subsidiaries been advised by any Regulator or any other federal or state agency
or authority that it is contemplating issuing or requesting any of the foregoing
except where being a party to or subject to such order, consent decree,
memorandum of understanding, written commitment or other supervisory agreement
would not result in a Material Adverse Effect.


(s)Independent Accountants. Deloitte & Touche LLP, who has certified certain
financial statements of the Company and its consolidated Subsidiaries, is an
independent registered public accounting firm with respect to the Company and
its Subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.


(t)Title to Real and Personal Property. The Company and its Subsidiaries have
good and marketable title in fee simple to, or have valid rights to lease or
otherwise use, all items of real and personal property that are material to the
respective businesses of the Company and its Subsidiaries, in each case free and
clear of all liens, encumbrances, claims and defects and imperfections of title
except those that (i) do not materially interfere with the use made and proposed
to be made of such property by the Company and its Subsidiaries, (ii) could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect or (iii) run to the benefit of the Federal Home Loan Bank of Des
Moines or the Federal Home Loan Bank of San Francisco.


(u)Intellectual Property. (i) The Company and its Subsidiaries own or have the
right to use all patents, patent applications, trademarks, service marks, trade
names, trademark registrations, service mark registrations, domain names and
other source indicators, copyrights and copyrightable works, know-how, trade
secrets, systems, procedures, proprietary or confidential information and all
other worldwide intellectual property, industrial property and proprietary
rights (collectively, “Intellectual Property”) used in the conduct of their
respective businesses; (ii) the Company and its Subsidiaries’ conduct of their
respective businesses does not infringe, misappropriate or otherwise violate any
Intellectual Property of any person; (iii) the Company and its Subsidiaries have
not received any written notice of any claim relating to Intellectual Property;





--------------------------------------------------------------------------------





and (iv) to the knowledge of the Company, the Intellectual Property of the
Company and their Subsidiaries is not being infringed, misappropriated or
otherwise violated by any person.


(v)No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its Subsidiaries that would be required
to be described under Item 404 of Regulation S-K if such Item were applicable to
the offering and sale of the Securities, that is not described in the Time of
Sale Information or the Offering Memorandum.


(w)Investment Company Act. This Company is not, and after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in each of the Time of Sale Information and the Offering
Memorandum, none of them will be, an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and the rules and regulations of the Commission
thereunder (collectively, the “Investment Company Act”).


(x)Taxes. The Company and its Subsidiaries have paid all federal, state, local
and foreign taxes and filed all tax returns required to be paid or filed through
the date hereof, except for such failures to pay or to file as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and except as otherwise disclosed in the Time of Sale
Information or the Offering Memorandum, there is no tax deficiency that has been
asserted against the Company or any of its Subsidiaries or any of their
respective properties or assets, except where such tax deficiency would not
result in a Material Adverse Effect.


(y)Licenses and Permits. The Company and its Subsidiaries possess all licenses,
sub-licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate federal, state, local or
foreign governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in each of the Time of Sale Information and
the Offering Memorandum, except where the failure to possess or make the same
would not, individually or in the aggregate, have a Material Adverse Effect; and
except as described in each of the Time of Sale Information and the Offering
Memorandum, neither the Company nor any of its Subsidiaries has received notice
of any revocation or modification of any such license, sub-license, certificate,
permit or authorization or has any reason to believe that any such license,
sub-license, certificate, permit or authorization will not be renewed in the
ordinary course, except where such notice of revocation or modification would
not individually or in the aggregate have a Material Adverse Effect.


(z)No Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its Subsidiaries exists or, to the knowledge of the Company,
is contemplated or threatened and the Company is not aware of any existing or
imminent labor disturbance by, or dispute with, the employees of any of the
Company’s or any of the Company’s Subsidiaries’ principal suppliers, contractors
or customers, except as would not have a Material Adverse Effect.


(aa)Compliance with Environmental Laws. (i) The Company and its Subsidiaries (x)
are in compliance with all, and have not violated any, applicable federal,
state, local and foreign laws (including common law), rules, regulations,
requirements, decisions, judgments, decrees, orders and other legally
enforceable requirements relating to pollution or the protection of human health
or safety, the environment, natural resources, hazardous or toxic substances or
wastes, pollutants or contaminants (collectively, “Environmental Laws”); (y)
have received and are in compliance with all, and have not violated any,
permits, licenses, certificates or other authorizations or approvals





--------------------------------------------------------------------------------





required of them under any Environmental Laws to conduct their respective
businesses; and (z) have not received written notice of any actual or potential
liability or obligation under or relating to, or any actual or potential
violation of, any Environmental Laws, including for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants caused by the Company or its Subsidiaries,
and have no knowledge of any event or condition that would reasonably be
expected to result in any such notice, except in each case of clauses (x), (y)
and (z), where such violation would not, individually or in the aggregate, have
a Material Adverse Effect, and (ii) there are no costs or liabilities associated
with Environmental Laws of or relating to the Company or its Subsidiaries,
except in the case of each of (i) and (ii) above, for any such matter as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (iii) except as described in each of the Time of Sale
Information and the Offering Memorandum, (x) there is no proceeding that is
pending, or that is known to be contemplated, against the Company or any of its
Subsidiaries under any Environmental Laws in which a governmental entity is also
a party, other than such proceeding regarding which it is reasonably believed no
monetary sanctions of $100,000 or more will be imposed on the Company or its
Subsidiaries, (y) the Company and its Subsidiaries are not aware of any facts or
issues regarding compliance with Environmental Laws, or liabilities or other
obligations under Environmental Laws or concerning hazardous or toxic substances
or wastes, pollutants or contaminants, that could reasonably be expected to have
a material effect on the capital expenditures, earnings or competitive position
of the Company and its Subsidiaries, and (z) none of the Company or its
Subsidiaries anticipates material capital expenditures relating to any
Environmental Laws.


(bb)    Compliance with ERISA. (i) Each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), for which the Company or any member of its “Controlled
Group” (defined as any entity, whether or not incorporated, that is under common
control with the Company within the meaning of Section 4001(a)(14) of ERISA or
any entity that would be regarded as a single employer with the Company under
Section 414(b),(c),(m) or (o) of the Internal Revenue Code of 1986, as amended
(the “Code”)) would have any liability (each, a “Plan”) has been maintained in
material compliance with its terms and the requirements of any applicable
statutes, orders, rules and regulations, including but not limited to ERISA and
the Code; (ii) no prohibited transaction, within the meaning of Section 406 of
ERISA or Section 4975 of the Code, has occurred with respect to any Plan,
excluding transactions effected pursuant to a statutory or administrative
exemption; (iii) for each Plan that is subject to the funding rules of Section
412 of the Code or Section 302 of ERISA, no Plan has failed (whether or not
waived), or is reasonably expected to fail, to satisfy the minimum funding
standards (within the meaning of Section 302 of ERISA or Section 412 of the
Code) applicable to such Plan; (iv) no Plan is, or is reasonably expected to be,
in “at risk status” (within the meaning of Section 303(i) of ERISA), and no Plan
that is a “multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA
is in “endangered status” or “critical status” (within the meaning of Sections
304 and 305 of ERISA); (v) the fair market value of the assets of each Plan
exceeds the present value of all benefits accrued under such Plan (determined
based on those assumptions used to fund such Plan); (vi) no “reportable event”
(within the meaning of Section 4043(c) of ERISA and the regulations promulgated
thereunder) has occurred or is reasonably expected to occur; (vii) each Plan
that is intended to be qualified under Section 401(a) of the Code is so
qualified, and nothing has occurred, whether by action or by failure to act,
which would cause the loss of such qualification; (viii) neither the Company nor
any member of the Controlled Group has incurred, nor reasonably expects to
incur, any liability under Title IV of ERISA (other than contributions to the
Plan or premiums to the Pension Benefit Guarantee Corporation, in the ordinary
course and without default) in respect of a Plan (including





--------------------------------------------------------------------------------





a “multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA); and
(ix) none of the following events has occurred or is reasonably likely to occur:
(A) a material increase in the aggregate amount of contributions required to be
made to all Plans by the Company or its Controlled Group affiliates in the
current fiscal year of the Company and its Controlled Group affiliates compared
to the amount of such contributions made in the Company’s and its Controlled
Group affiliates’ most recently completed fiscal year; or (B) a material
increase in the Company and its Subsidiaries’ “accumulated post-retirement
benefit obligations” (within the meaning of Accounting Standards Codification
Topic 715-60) compared to the amount of such obligations in the Company and its
Subsidiaries’ most recently completed fiscal year, except in each case with
respect to the events or conditions set forth in (i) through (ix) hereof, as
would not, individually or in the aggregate, have a Material Adverse Effect.


(cc)    Disclosure Controls. The Company and its Subsidiaries maintain an
effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the Exchange Act) that is designed to ensure that information
required to be disclosed by the Company in reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure. The Company and its Subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act.


(dd)    Accounting Controls. The Company and its Subsidiaries maintain systems
of “internal control over financial reporting” (as defined in Rule 13a-15(f) of
the Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP. The Company and its subsidiaries maintain
internal accounting controls sufficient to provide reasonable assurance that
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in each of the Preliminary Offering Memorandum, the
Time of Sale Information and the Offering Memorandum is prepared in accordance
with the Commission's rules and guidelines applicable thereto. Except as
disclosed in each of the Time of Sale Information and the Offering Memorandum,
the Company is not aware of any material weaknesses in the Company’s internal
controls.


(ee)    Insurance. The Company and its Subsidiaries have insurance covering
their respective properties, operations, personnel and businesses, including
business interruption insurance, which insurance is in amounts and insures
against such losses and risks as are adequate to protect the Company and its
Subsidiaries and their respective businesses; and neither the Company nor any of
its Subsidiaries has (i) received notice from any insurer or agent of such
insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.


(ff)    No Unlawful Payments. Neither the Company nor any of its Subsidiaries,
nor any director or officer of the Company or any of its Subsidiaries nor, to
the knowledge of the Company, any employee of the Company or any of its
Subsidiaries nor any agent, affiliate or other person





--------------------------------------------------------------------------------





associated with or acting on behalf of the Company or any of its Subsidiaries
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; (ii)
made or taken an act in furtherance of an offer, promise or authorization of any
direct or indirect unlawful payment or benefit to any foreign or domestic
government official or employee, including of any government-owned or controlled
entity or of a public international organization, or any person acting in an
official capacity for or on behalf of any of the foregoing, or any political
party or party official or candidate for political office; (iii) violated or is
in material violation of any provision of the Foreign Corrupt Practices Act of
1977, as amended, or any applicable law or regulation implementing the OECD
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions, or committed an offence under the Bribery Act 2010 of the
United Kingdom, or any other applicable anti-bribery or anti-corruption law; or
(iv) made, offered, agreed, requested or taken an act in furtherance of any
unlawful bribe or other unlawful benefit, including, without limitation, any
rebate, payoff, influence payment, kickback or other unlawful or improper
payment or benefit. The Company and its subsidiaries have instituted, maintain
and enforce, and will continue to maintain and enforce, policies and procedures
designed to promote and ensure compliance with all applicable anti-bribery and
anti-corruption laws.


(gg)    Compliance with Anti-Money Laundering Laws. The operations of the
Company and its Subsidiaries are and have been conducted at all times in
material compliance with applicable financial recordkeeping and reporting
requirements, including those of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the applicable money laundering statutes of all
jurisdictions where the Company or any of its Subsidiaries conducts business,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its Subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.


(hh)    No Conflicts with Sanctions Laws. Neither the Company nor any of its
Subsidiaries, nor any director or officers of the Company or any of its
Subsidiaries nor, to the knowledge of the Company, any employee of the Company
or any of its Subsidiaries nor any agent, affiliate or other person associated
with or acting on behalf of the Company or any of its Subsidiaries is currently
the subject or the target of any sanctions administered or enforced by the U.S.
government (including, without limitation, the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State and
including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”), nor is the Company or any of its Subsidiaries
located, organized or resident in a country or territory that is the subject or
target of Sanctions, including, without limitation, Cuba, Iran, North Korea,
Sudan, Syria and Crimea (each, a “Sanctioned Country”); and the Company will not
directly or indirectly use the proceeds of the offering of the Securities
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity (i) to fund or
facilitate any activities of or business with any person that, at the time of
such funding or facilitation, is the subject or target of Sanctions, (ii) to
fund or facilitate any activities of or business in any country which at the at
the time of such funding or facilitation is categorized as a Sanctioned Country
or (iii) in any other manner that will result in a violation by any person
(including any person participating in the transaction, whether as initial
purchaser, advisor, investor or otherwise) of Sanctions. For the past five
years, the Company and its Subsidiaries have not knowingly engaged in, are not
now knowingly engaged in any dealings or





--------------------------------------------------------------------------------





transactions with any person that at the time of the dealing or transaction is
or was the subject or the target of Sanctions or with any Sanctioned Country.


(ii)    No Restrictions on Subsidiaries. No Subsidiary of the Company is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends to
the Company, from making any other distribution on such Subsidiary’s capital
stock or similar ownership interest, from repaying to the Company any loans or
advances to such Subsidiary from the Company or from transferring any of such
Subsidiary’s properties or assets to the Company or any other Subsidiary of the
Company.


(jj)    No Broker's Fees. Neither the Company nor any of its Subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against any of them or any
Initial Purchaser for a brokerage commission, finder's fee or like payment in
connection with the offering and sale of the Securities.


(kk)    Rule 144A Eligibility. On the Closing Date, the Securities will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Preliminary Offering Memorandum
and the Offering Memorandum, as of its respective date, contains or will contain
all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.


(ll)    No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.


(mm)    No General Solicitation or Directed Selling Efforts. None of the Company
or any of its affiliates or any other person acting on its or their behalf
(other than the Initial Purchasers, as to which no representation is made) has
(i) solicited offers for, or offered or sold, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act or (ii) engaged in any directed
selling efforts within the meaning of Regulation S under the Securities Act
(“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.


(nn)    Securities Law Exemptions. Assuming the accuracy of the representations
and warranties of the Initial Purchasers contained in Section 2(b) (including
Annex C hereto) and their compliance with their agreements set forth therein, it
is not necessary, in connection with the issuance and sale of the Securities to
the Initial Purchasers and the offer, resale and delivery of the Securities by
the Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act.


(oo)    No Stabilization. The Company has not taken, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities.





--------------------------------------------------------------------------------





(pp)    Margin Rules. Neither the issuance, sale and delivery of the Securities
nor the application of the proceeds thereof by the Company as described in each
of the Time of Sale Information and the Offering Memorandum will violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System or
any other regulation of such Board of Governors.


(qq)    Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included or incorporated by reference in any of the Time of Sale
Information or the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.


(rr)    Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included or incorporated by reference in each of the Time of
Sale Information and the Offering Memorandum is not based on or derived from
sources that are reliable and accurate in all material respects.


(ss)    Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply with any provision of the Sarbanes-Oxley Act of 2002, as
amended, and the rules and regulations promulgated in connection therewith,
including Section 402 related to loans and Sections 302 and 906 related to
certifications.


4.    Further Agreements of the Company. The Company covenants and agrees with
each Initial Purchaser that:


(a)Delivery of Copies. The Company will deliver, without charge, to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.


(b)Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representative reasonably objects.


(c)Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representative reasonably objects.


(d)Notice to the Representative. The Company will advise the Representative
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or the initiation or threatening of any proceeding for
that purpose; (ii) of the occurrence of any event at any time prior to the
completion





--------------------------------------------------------------------------------





of the initial offering of the Securities as a result of which any of the Time
of Sale Information, any Issuer Written Communication or the Offering Memorandum
as then amended or supplemented would include any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances existing when such Time of Sale
Information, Issuer Written Communication or the Offering Memorandum is
delivered to a purchaser, not misleading; and (iii) of the receipt by the
Company of any notice with respect to any suspension of the qualification of the
Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will obtain as soon as possible
the withdrawal thereof.


(e)Time of Sale Information. If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the Time
of Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement the Time of Sale Information to comply with applicable law, the
Company will promptly notify the Initial Purchasers thereof and forthwith
prepare and, subject to paragraph (b) above, furnish to the Initial Purchasers
such amendments or supplements to the Time of Sale Information (or any document
to be filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in any of the Time of Sale Information as so
amended or supplemented (including such documents to be incorporated by
reference therein) will not, in the light of the circumstances under which they
were made, be misleading or so that any of the Time of Sale Information will
comply with applicable law.


(f)Ongoing Compliance. If at any time prior to the completion of the initial
offering of the Securities (i) any event shall occur or condition shall exist as
a result of which the Offering Memorandum as then amended or supplemented would
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
not misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with applicable law, the Company will promptly notify the
Initial Purchasers thereof and forthwith prepare and, subject to paragraph (b)
above, furnish to the Initial Purchasers such amendments or supplements to the
Offering Memorandum (or any document to be filed with the Commission and
incorporated by reference therein) as may be necessary so that the statements in
the Offering Memorandum as so amended or supplemented (including such documents
to be incorporated by reference therein) will not, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
be misleading or so that the Offering Memorandum will comply with applicable
law.


(g)Blue Sky Compliance. The Company shall cooperate with the Representative and
counsel for the Initial Purchasers to qualify or register the Securities for
offer and sale under (or obtain exemptions from the application of) the state
securities or Blue Sky laws of such jurisdictions as the Representative shall
reasonably designate and will continue such registrations, qualifications or
exemptions in effect so long as required for the offering and resale of the
Securities; provided that the Company shall not be required to (i) qualify as a
foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify,





--------------------------------------------------------------------------------





(ii) file any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.


(h)Clear Market. During the period from the date hereof through and including
the Closing Date, the Company will not, without the prior written consent of the
Representative, offer, sell, contract to sell or otherwise dispose of any debt
securities issued or guaranteed by the Company (other than the Securities) and
having a tenor of more than one year.
    
(i)Use of Proceeds. The Company will apply the net proceeds from the sale of the
Securities as described in each of the Time of Sale Information and the Offering
Memorandum under the heading “Use of proceeds.”


(j)Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities and prospective purchasers of the
Securities designated by such holders, upon the request of such holders or such
prospective purchasers, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act.


(k)DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.


(l)No Resales by the Company. The Company will not, and will not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) to, resell any
of the Securities that have been acquired by any of them, except for Securities
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act.


(m)No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.


(n)No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.


(o)No Stabilization. The Company will not take, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities.


5.    Certain Agreements of the Initial Purchasers.    Each Initial Purchaser
hereby represents and agrees that it has not and will not use, authorize use of,
refer to, or participate in the planning for use of, any written communication
that constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering





--------------------------------------------------------------------------------





Memorandum, (ii) any written communication that contains either (a) no “issuer
information” (as defined in Rule 433(h)(2) under the Securities Act) or (b)
“issuer information” that was included (including through incorporation by
reference) in the Time of Sale Information or the Offering Memorandum, (iii) any
written communication listed on Annex A or prepared pursuant to Section 4(c)
(including any electronic road show) above, (iv) any written communication
prepared by such Initial Purchaser and approved by the Company and the
Representative in advance in writing or (v) any written communication relating
to or that contains the terms of the Securities and/or other information that
was included (including through incorporation by reference) in the Time of Sale
Information or the Offering Memorandum.
6.    Conditions of Initial Purchasers’ Obligations. The obligation of each
Initial Purchaser to purchase Securities on the Closing Date as provided herein
is subject to the performance by the Company of its covenants and other
obligations hereunder and to the following additional conditions:
(a)Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Closing Date; and the statements of the Company and its officers made
in any certificates delivered pursuant to this Agreement shall be true and
correct on and as of the Closing Date.


(b)No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, (i) no downgrading shall have occurred
in the rating accorded the Securities or any other debt securities or preferred
stock issued by the Company or any of its Subsidiaries by any “nationally
recognized statistical rating organization”, as such term is defined under
Section 3(a)(62) under the Exchange Act and (ii) no such organization shall have
publicly announced that it has under surveillance or review, or has changed its
outlook with respect to, its rating of the Securities or of any other debt
securities or preferred stock issued by the Company or any of its Subsidiaries
(other than an announcement with positive implications of a possible upgrading).


(c)No Material Adverse Change. No event or condition of a type described in
Section 3(e) hereof shall have occurred or shall exist, which event or condition
is not described in each of the Time of Sale Information (excluding any
amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.


(d)Officer's Certificate. The Representative shall have received on and as of
the Closing Date a certificate of an executive officer of the Company who has
specific knowledge of the Company’s financial matters and is satisfactory to the
Representative (i) confirming that such officer has carefully reviewed the Time
of Sale Information and the Offering Memorandum and, to the knowledge of such
officer, the representations set forth in Sections 3(a) and 3(b) hereof are true
and correct as of the date of the certificate, (ii) confirming that the other
representations and warranties of the Company in this Agreement are true and
correct and that the Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied hereunder at or prior to the
Closing Date and (iii) to the effect set forth in paragraphs (b) and (c) above.





--------------------------------------------------------------------------------





(e)Comfort Letters. (i) On the date of this Agreement and on the Closing Date,
Deloitte & Touche LLP shall have furnished to the Representative, at the request
of the Company, letters, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
or incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum; provided that the letter delivered on the Closing Date
shall use a “cut-off” date no more than three business days prior to the Closing
Date; and (ii) the Company shall have furnished to the Representative a
certificate, dated the Closing Date and addressed to the Initial Purchasers, of
its chief financial officer with respect to certain financial data contained or
incorporated by reference in the Time of Sale Information and the Offering
Memorandum, providing “management comfort” with respect to such information, in
form and substance reasonably satisfactory to the Representative.


(f)Opinion and 10b-5 Statement of Counsel for the Company. Davis Wright Tremaine
LLP, counsel for the Company, shall have furnished to the Representative, at the
request of the Company, their written opinion and 10b-5 statement, dated the
Closing Date and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representative, to the effect set forth in Annex
D hereto.


(g)Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 statement, addressed to the Initial Purchasers, of Simpson Thacher &
Bartlett LLP, counsel for the Initial Purchasers, with respect to such matters
as the Representative may reasonably request, and such counsel shall have
received such documents and information as they may reasonably request to enable
them to pass upon such matters.


(h)No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities; and no
injunction or order of any federal, state or foreign court shall have been
issued that would, as of the Closing Date, prevent the issuance or sale of the
Securities.


(i)Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing (or equivalent as
applicable) of the Company and its Subsidiaries in their respective
jurisdictions of organization and their good standing (or equivalent as
applicable) in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication, from
the appropriate governmental authorities of such jurisdictions.


(j)Registration Rights Agreement. The Initial Purchasers shall have received a
counterpart of the Registration Rights Agreement that shall have been executed
and delivered by a duly authorized officer of the Company.


(k)DTC. The Securities shall be eligible for clearance and settlement through
DTC.


(l)Indenture and Securities. The Indenture shall have been duly executed and
delivered by a duly authorized officer of the Company and the Trustee, and the
Securities shall have been





--------------------------------------------------------------------------------





duly executed and delivered by a duly authorized officer of the Company and duly
authenticated by the Trustee.


(m)Additional Documents. On or prior to the Closing Date, the Company shall have
furnished to the Representative such further certificates and documents as the
Representative may reasonably request.


All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.
7.    Indemnification and Contribution.
(a)Indemnification of the Initial Purchasers. The Company agrees to indemnify
and hold harmless each Initial Purchaser, its affiliates, partners, directors
and officers and each person, if any, who controls such Initial Purchaser within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, from and against any and all losses, claims, damages and liabilities
(including, without limitation, legal fees and other expenses incurred in
connection with any suit, action or proceeding or any claim asserted, as such
fees and expenses are incurred), joint or several, that arise out of, or are
based upon, any untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Offering Memorandum, any of the other Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum (or any
amendment or supplement thereto) or any omission or alleged omission to state
therein a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, in
each case except insofar as such losses, claims, damages or liabilities arise
out of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
therein.


(b)Indemnification of the Company. Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, each of its directors
and officers and each person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to such Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed that the only such information consists
of the following paragraphs in the Preliminary Offering Memorandum and the
Offering Memorandum: the third paragraph, the fourth sentence in the seventh
paragraph and the ninth paragraph under the heading “Plan of distribution”.


(c)Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to





--------------------------------------------------------------------------------





notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be paid or reimbursed as they are incurred. Any
such separate firm for any Initial Purchaser, its affiliates, directors and
officers and any control persons of such Initial Purchaser shall be designated
in writing by Sandler O’Neill & Partners, L.P. and any such separate firm for
the Company, its directors and officers and any control persons of the Company
shall be designated in writing by the Company. The Indemnifying Person shall not
be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.


(d)Contribution. If the indemnification provided for in paragraph (a) or (b)
above is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of





--------------------------------------------------------------------------------





indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Initial
Purchasers on the other from the offering of the Securities or (ii) if the
allocation provided by clause (i) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) but also the relative fault of the Company on the one hand and
the Initial Purchasers on the other in connection with the statements or
omissions that resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations. The relative benefits received
by the Company on the one hand and the Initial Purchasers on the other shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Company from the sale of the Securities and
the total discounts and commissions received by the Initial Purchasers in
connection therewith, as provided in this Agreement, bear to the aggregate
offering price of the Securities. The relative fault of the Company on the one
hand and the Initial Purchasers on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by the Initial Purchasers and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.


(e)Limitation on Liability. The Company and the Initial Purchasers agree that it
would not be just and equitable if contribution pursuant to this Section 7 were
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation that does
not take account of the equitable considerations referred to in paragraph (d)
above. The amount paid or payable by an Indemnified Person as a result of the
losses, claims, damages and liabilities referred to in paragraph (d) above shall
be deemed to include, subject to the limitations set forth above, any legal or
other expenses incurred by such Indemnified Person in connection with any such
action or claim. Notwithstanding the provisions of this Section 7, in no event
shall an Initial Purchaser be required to contribute any amount in excess of the
amount by which the total discounts and commissions received by such Initial
Purchaser with respect to the offering of the Securities exceeds the amount of
any damages that such Initial Purchaser has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The Initial
Purchasers’ obligations to contribute pursuant to this Section 7 are several in
proportion to their respective purchase obligations hereunder and not joint.


(f)Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.


8.    Effectiveness of Agreement. This Agreement shall become effective as of
the date first written above.


9.    Termination. This Agreement may be terminated in the absolute discretion
of the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange or the Nasdaq Stock Market; (ii) trading of any securities issued by
the Company shall have been suspended on any exchange; (iii) a general
moratorium





--------------------------------------------------------------------------------





on commercial banking activities shall have been declared by federal or New York
State authorities; or (iv) there shall have occurred any outbreak or escalation
of hostilities or any change in financial markets or any calamity or crisis,
either within or outside the United States, that, in the judgment of the
Representative, is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.


10.    Defaulting Initial Purchaser.
(a)If, on the Closing Date, any Initial Purchaser defaults on its obligation to
purchase the Securities that it has agreed to purchase hereunder, the
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Securities, then the Company shall be entitled to a further
period of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Securities on such terms. If
other persons become obligated or agree to purchase the Securities of a
defaulting Initial Purchaser, either the non‑defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 10, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.


(b)If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.


(c)If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 10 shall be without liability on the part of
the Company, except that the Company will continue to be liable for the payment
of expenses as set forth in Section 11 hereof and except that the provisions of
Section 7 hereof shall not terminate and shall remain in effect.







--------------------------------------------------------------------------------





(d)Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or any non-defaulting Initial Purchaser for
damages caused by its default.


11.    Payment of Expenses.
(a)Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company agrees to pay or cause
to be paid all costs and expenses incident to the performance of its obligations
hereunder, including without limitation, (i) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Securities and
any taxes payable in that connection; (ii) the costs incident to the preparation
and printing of the Preliminary Offering Memorandum, any other Time of Sale
Information, any Issuer Written Communication and the Offering Memorandum
(including any amendment or supplement thereto) and the distribution thereof;
(iii) the costs of reproducing and distributing each of the Transaction
Documents; (iv) the fees and expenses of the Company's counsel and independent
accountants; (v) the fees and expenses incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Securities under the laws of such jurisdictions as the Representative may
designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the related fees and expenses of counsel for the Initial
Purchasers); (vi) any fees charged by rating agencies for rating the Securities;
(vii) the fees and expenses of the Trustee and any paying agent (including
related fees and expenses of any counsel to such parties); (viii) all expenses
and application fees incurred in connection with the approval of the Securities
for book-entry transfer by DTC; (ix) all expenses incurred by the Company in
connection with any “road show” presentation to potential investors; and (x) all
fees and expenses of counsel for the Initial Purchasers.


(b)If (i) this Agreement is terminated pursuant to Section 9, (ii) the Company
for any reason fails to tender the Securities for delivery to the Initial
Purchasers or (iii) the Initial Purchasers decline to purchase the Securities
for any reason permitted under this Agreement, the Company agrees to reimburse
the Initial Purchasers for all out-of-pocket costs and expenses (including the
fees and expenses of their counsel) reasonably incurred by the Initial
Purchasers in connection with this Agreement and the offering contemplated
hereby.


12.    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to herein, and the affiliates of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.
13.    Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of the Company or
the Initial Purchasers pursuant to this Agreement or any certificate delivered
pursuant hereto shall survive the delivery of and payment for the Securities and
shall remain in full force and effect, regardless of any termination of this
Agreement or any investigation made by or on behalf of the Company or the
Initial Purchasers.
14.    Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term "affiliate" has the meaning set forth in
Rule 405 under the Securities





--------------------------------------------------------------------------------





Act; (b) the term "business day" means any day other than a day on which banks
are permitted or required to be closed in New York City; (c) the term
"Subsidiary" has the meaning set forth in Rule 405 under the Securities Act, but
expressly excludes WMS Series LLC and 16389 Redmond Way LLC; and (d) the term
"written communication" has the meaning set forth in Rule 405 under the
Securities Act.
15.    Compliance with USA Patriot Act. In accordance with the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Company,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.
16.    Miscellaneous.
(a)Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by Sandler O’Neill & Partners, L.P. on behalf of the
Initial Purchasers, and any such action taken by J Sandler O’Neill & Partners,
L.P. shall be binding upon the Initial Purchasers.


(b)Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative at c/o Sandler O’Neill &
Partners, L.P., 1251 Avenue of the Americas, 6th Floor, New York, New York 10020
(fax: 212-466-7711). Notices to the Company shall be given to it at c/o
HomeStreet Bank, 601 Union Street, Suite 2000, Seattle, Washington 98101 (fax:
206-621-2584); Attention: Godfrey Evans.


(c)Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.


(d)Submission to Jurisdiction. The Company hereby submits to the exclusive
jurisdiction of the U.S. federal and New York state courts in the Borough of
Manhattan in The City of New York in any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. The Company
waives any objection which it may now or hereafter have to the laying of venue
of any such suit or proceeding in such courts. The Company agrees that a final
judgment in any such suit, action or proceeding brought in such court shall be
conclusive and binding upon the Company and may be enforced in any court to the
jurisdiction of which Company is subject by a suit upon such judgment.


(e)Waiver of Jury Trial. Each of the parties hereto hereby waives any right to
trial by jury in any suit or proceeding arising out of or relating to this
Agreement.


(f)Counterparts. This Agreement may be signed in counterparts (which may include
counterparts delivered by any standard form of telecommunication), each of which
shall be an original and all of which together shall constitute one and the same
instrument.







--------------------------------------------------------------------------------





(g)Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.


(h)Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.


[Signature page follows]





--------------------------------------------------------------------------------







If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.


HOMESTREET, INC.






By___/s/ Mark Mason___________
Title:












Accepted: As of the date first written above


SANDLER O’NEILL & PARTNERS, L.P.
By: Sandler O’Neill & Partners Corp., the sole general partner


For itself and on behalf of the
several Initial Purchasers listed
in Schedule 1 hereto.






By__/s/ BA Kleinert_______________
Authorized Signatory





--------------------------------------------------------------------------------





Schedule 1




Initial Purchaser                            Principal Amount
Sandler O’Neill & Partners, L.P.
 
$65,000,000
 
 
 
Total
 
$65,000,000










--------------------------------------------------------------------------------





Schedule 2


Subsidiaries


HomeStreet Bank
HomeStreet Capital Corporation
HomeStreet Statutory Trust I
HomeStreet Statutory Trust II
HomeStreet Statutory Trust III
HomeStreet Statutory Trust IV
Subsidiaries of HomeStreet Bank:
HomeStreet/WMS, Inc.
Continental Escrow Company
HomeStreet Reinsurance Ltd.
HS Properties Inc.
YNB Real Estate LLC
Union Street Holdings, LLC
HS Cascadia Holdings LLC (subsidiary of Union Street Holdings LLC)





--------------------------------------------------------------------------------







ANNEX A
Additional Time of Sale Information
1.    Term sheet containing the terms of the Securities, substantially in the
form of Annex B.







--------------------------------------------------------------------------------







ANNEX B
Term Sheet
Pricing Term Sheet, dated May 17, 2016
to Preliminary Offering Memorandum dated May 17, 2016
Strictly Confidential


HomeStreet, Inc.




This pricing term sheet is qualified in its entirety by reference to the
Preliminary Offering Memorandum (the “Preliminary Offering Memorandum”). The
information in this pricing term sheet supplements the Preliminary Offering
Memorandum and updates and supersedes the information in the Preliminary
Offering Memorandum to the extent it is inconsistent with the information in the
Preliminary Offering Memorandum. Terms used and not defined herein have the
meanings assigned in the Preliminary Offering Memorandum.


The notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), or the securities laws of any other jurisdiction. The
notes may be offered only in transactions that are exempt from registration
under the Securities Act and applicable laws of other jurisdictions.
Accordingly, the notes initially are being offered and sold only to (a) persons
reasonably believed to be “qualified institutional buyers” (as defined in Rule
144A under the Securities Act) or institutional “accredited investors” within
the meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act and (b)
outside the United States to non-U.S. persons in compliance with Regulation S
under the Securities Act.







--------------------------------------------------------------------------------





Issuer:
HomeStreet, Inc.
Ranking:
Senior Notes
Distribution:
144A / Reg D with Registration Rights
Principal Amount:
$65,000,000
Maturity Date:
June 1, 2026
Coupon:
6.50%
Issue Price:
100%, plus accrued interest, if any, from May 20, 2016
Yield to Maturity:
6.50%
Spread to Benchmark Treasury:
4.728%
Benchmark Treasury:
UST 1.625% Due May 15, 2026
Benchmark Treasury Price and Yield:
98-21; 1.772%
Interest Payment Dates:
June 1, and December 1, commencing December 1, 2016
Optional Redemption:
Prior to March 1, 2026, make-whole call @ T+30 bps
Redeemable in whole or in part on or after March 1, 2026 at 100% of the
principal amount of the notes, plus accrued and unpaid interest, if any
Registration Rights
Commercially reasonable efforts to cause the registration statement to be filed
within 120 days, to be effective within 180 days, and the exchange to be
consummated within 210 days after the issuance of the notes.
Trade Date:
May 17, 2016
Settlement Date:
T+3; May 20, 2016
QIB CUSIP / ISIN:
Accredited Investor CUSIP / ISIN:
43785V AB8 / US43785VAB80
43785V AC6 / US43785VAC63
Expected Rating*:
BBB- (Kroll)
Minimum Denominations:
$2,000 and integral multiples of $1,000 in excess thereof
Sole Book-Running Manager:
Sandler O’Neill & Partners, L.P.





This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.
This communication is being distributed in the United States solely to qualified
institutional buyers as defined in Rule 144A under the Securities Act or
institutional “accredited investors” within the meaning of Rule 501(a)(1), (2),
(3) or (7) under the Securities Act and outside the United States solely to
non-U.S. persons as defined under Regulation S.
This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.
*A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time.
Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.





--------------------------------------------------------------------------------







ANNEX C


Restrictions on Offers and Sales Outside the United States
In connection with offers and sales of Securities outside the United States:
(a)    Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, any “U.S. person” (as
defined in Regulation S under the Securities Act) except pursuant to an
exemption from, or in transactions not subject to, the registration requirements
of the Securities Act.
(b)    Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:
(i)    Such Initial Purchaser has offered and sold the Securities, and will
offer and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.
(ii)    None of such Initial Purchaser or any of its affiliates or any other
person acting on its or their behalf has engaged or will engage in any directed
selling efforts with respect to the Securities, and all such persons have
complied and will comply with the offering restrictions requirement of
Regulation S.
(iii)    At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:
The Securities covered hereby have not been registered under the U.S. Securities
Act of 1933, as amended (the “Securities Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering of the Securities and the
date of original issuance of the Securities, except in accordance with
Regulation S or Rule 144A or any other available exemption from registration
under the Securities Act. Terms used above have the meanings given to them by
Regulation S.
(iv)    Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.
Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.





--------------------------------------------------------------------------------





(c)    Each Initial Purchaser acknowledges that no action has been or will be
taken by the Company that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.







--------------------------------------------------------------------------------





ANNEX D




Form of Opinion of Counsel for the Company
[Attached]







--------------------------------------------------------------------------------







May [ ], 2016


Sandler O’Neill & Partners, L.P.
1251 Avenue of the Americas, 6th Floor 
New York, NY 10020 


Ladies and Gentlemen:


We have acted as counsel to HomeStreet, Inc., a Washington corporation (the
“Company”), in connection with the execution and delivery of that certain
Purchase Agreement dated as of May [ ], 2016 (the “Purchase Agreement”) entered
into between the Company and Sandler O’Neill & Partners, L.P., (the “Initial
Purchaser”) in respect of the sale to the Initial Purchaser of $65,000,000
aggregate principal amount of the Company’s 6.50% Senior Notes due 2026 (the
“Notes”). This opinion letter is provided to you at the request of the Company
pursuant to Section 6(f) of the Purchase Agreement. Capitalized terms used but
not otherwise defined in this opinion letter shall have the meanings given to
such terms in the Purchase Agreement.
The law covered by the opinions expressed herein is limited to the laws of the
States of Washington and New York and the federal laws of the United States
generally applicable to transactions such as those contemplated in the Purchase
Agreement. We disclaim any opinion as to the laws of any other jurisdiction.
This opinion letter is to be interpreted in accordance with the Guidelines for
the Preparation of Closing Opinions (including the appended Legal Opinion
Principles) issued by the Committee on Legal Opinions of the American Bar
Association’s Business Law Section as published in 57 Business Lawyer 875
(February 2002) and the Statement on the Role of Customary Practice in the
Preparation and Understanding of Third-Party Legal Opinions as published in 63
Business Lawyer 1277 (August 2008).


A.    Documents, Scope and Matters Examined
In connection with this opinion letter, we have examined originals, or copies
certified or otherwise identified to our satisfaction, of such documents,
records, certificates and statements of government officials, officers and other
representatives of the persons referred to therein, and such other documents, as
we have deemed relevant or necessary as the basis for the opinions herein
expressed, including the following:
A-1    the Purchase Agreement;
A-2    the Notes;
A-3
the Time of Sale Information and the Final Offering Memorandum;

A-4
the Indenture dated as of May [ ], 2016 (the “Indenture”) between the Company
and Wells Fargo Bank, National Association as Trustee (the “Trustee”)

A-5
the Registration Rights Agreement dated May [ ], 2016 between the Company and
the Initial Purchaser (the “Registration Rights Agreement”);

A-6
records certified to us by an officer of the Company as constituting all records
of proceedings and actions of the Company’s board of directors relating to the
authorization and pricing of the Notes and authorization of the execution and
delivery of the Purchase Agreement and the Indenture;






--------------------------------------------------------------------------------





A-7
the Second Amended and Restated Articles of Incorporation of the Company, as
amended, certified by the Washington Secretary of State as of May [ ], 2016, and
certified to us by an officer of the Company as being complete and in full force
and effect as of the date of this opinion;

A-8
the Second Amended and Restated Bylaws of the Company, certified to us by an
officer of the Company as being complete and in full force and effect as of the
date of this opinion;

A-9
the Amended and Restated Articles of Incorporation of HomeStreet Bank (the
“Bank”), certified by the Washington Secretary of State as of May [ ], 2016, and
certified to us by an officer of the Bank as being complete and in full force
and effect as of the date of this opinion;

A-10
the Amended and Restated Bylaws of the Bank, certified to us by an officer of
the Bank as being complete and in full force and effect as of the date of this
opinion;

A-11
a certificate of an officer of the Company as to certain factual matters as to
which we have relied in giving this opinion;

A-12
a Certificate of Existence relating to the Company issued by the Washington
Secretary of State dated May [ ], 2016 (the “Certificate of Existence”);

A-13
a certificate from the Federal Reserve Bank of San Francisco dated May [ ],
2016, relating to the Company’s status as a registered bank holding company (the
“Federal Reserve Certificate”);

A-14
a Certificate of Good Standing relating to the Bank issued by the Department of
Financial Institutions of the State of Washington dated May [ ], 2016 (the
“Certificate of Good Standing”); and

A-15
the listing of the Bank as an active insured banking institution by the Federal
Deposit Insurance Corporation (“FDIC”) dated May [ ], 2016, made available by
the FDIC at https://research.fdic.gov/bankfind/ (the “FDIC Website”) and
accessed and reviewed by us at [ ] p.m. on May [ ], 2016.

As used herein, the term “Transaction Documents” refers to the Purchase
Agreement, the Notes, and the Indenture.
B.
Assumptions

For purposes of this opinion letter, we have relied on the following
assumptions:
B-1
As to matters of fact material to the opinions expressed herein, we have relied
upon the representations and warranties contained in and made by the Company and
you pursuant to the Purchase Agreement, statements made in the Time of Sale
Information and the Offering Memorandum and upon certificates and statements of
government officials and of officers of the Company.

B-2
The accuracy and completeness of all representations and statements contained in
all documents, instruments and certificates that we have reviewed in connection
with this opinion letter (there are no facts or circumstances of which we are
aware that cause us to doubt the accuracy or completeness of any such
representations and statements, but we have not undertaken any independent
investigation to verify the same).






--------------------------------------------------------------------------------





Whenever a statement herein is qualified by the phrase “to our knowledge,” or by
any other similar phrase, or where it is noted that nothing has been brought to
our attention, it means that the opinion stated is based solely on the conscious
awareness of information by one or more of the following persons as to the
matters being opined on: (i) the attorney who signs this opinion letter, (ii)
the attorneys at our firm who have been actively involved in negotiating the
transaction or preparing this opinion letter, and (iii) the attorneys at our
firm who are principally in charge of each matter for which we are currently
representing the Company. We have not undertaken any investigation to determine
the accuracy of the matters covered by any such statement and any limited
inquiry undertaken by us during the preparation of this opinion letter should
not be regarded as such an investigation. No inference as to our knowledge of
any matters bearing on the accuracy of the facts underlying any such statement
should be drawn from the fact of our representation of the Company.
C.
Opinions

Subject to the assumptions, qualifications, exclusions and other limitations
identified in this letter, we are of the opinion that:
C-1
The Company is a corporation validly existing under the laws of the State of
Washington.

C-2
The Company is duly registered as a bank holding company under the Bank Holding
Company Act of 1956, as amended.



C-3
The Bank is validly existing as a commercial bank under the laws of the State of
Washington.



C-4
The Bank is an insured depository institution under the applicable provisions of
the Federal Deposit Insurance Act, as amended (the “FDI Act”), and no proceeding
for the termination or revocation of such insurance is, to our knowledge,
pending or threatened against the Bank. The Company has no direct or indirect
Subsidiaries, other than the Bank, that are depository institutions with
deposits insured under the provisions of the FDI Act.



C-5
The Company has the capitalization as set forth in each of the Time of Sale
Information and the Offering Memorandum under the heading “Capitalization”
(other than for subsequent issuances of capital stock, if any, pursuant to
employee benefit plans as set forth in the Time of Sale Information and the
Offering Memorandum or upon exercise of outstanding options or the vesting of
other outstanding equity awards).



C-6
The Company has the corporate power and authority to execute and deliver each of
the Transaction Documents and to perform its obligations thereunder; and all
corporate action required to be taken for the due and proper authorization,
execution and delivery of each of the Transaction Documents and the consummation
of the transactions effected thereby has been duly and validly taken.



C-7
The Indenture has been authorized, executed and delivered by the Company and,
assuming due execution and delivery thereof by the Trustee, constitutes a valid
and binding agreement of the Company enforceable against the Company in
accordance with its terms.



C-8
The Notes have been authorized, executed and delivered by the Company and, when
duly authenticated as provided in the Indenture and paid for as provided in the
Purchase Agreement, will be, assuming the due execution and delivery of the
Indenture by the Trustee, validly issued and outstanding and will constitute
valid and binding obligations of the Company enforceable against the Company in
accordance with their terms, and will be entitled to the benefits of the
Indenture.






--------------------------------------------------------------------------------







C-9
The Purchase Agreement has been authorized, executed and delivered by the
Company.



C-10
The Registration Rights Agreement has been duly authorized, executed and
delivered by the Company, and when duly executed and delivered in accordance
with its terms by each of the parties thereto, will constitute a valid and
legally binding agreement of the Company, enforceable against the Company in
accordance with its terms.



C-11
The Exchange Notes, as defined in the Registration Rights Agreement, have been
duly authorized by the Company and, when duly executed, authenticated, issued
and delivered as contemplated by the Indenture, will be validly issued and
outstanding and will constitute valid and binding obligations of the Company
enforceable against the Company in accordance with their terms and will be
entitled to the benefits of the Indenture.



C-12
Each Transaction Document conforms in all material respects to the description
thereof contained in each of the Time of Sale Information and the Offering
Memorandum.



C-13
The execution, delivery and performance by the Company of each of the
Transaction Documents, the issuance and sale of the Notes and compliance by the
Company with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents will not (i) conflict with or result
in a breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property, right or asset of the Company or the Bank
pursuant to, any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument listed as an exhibit to the Company’s Annual Report on
Form 10-K for the year ended December 31, 2015 or the Company’s Quarterly Report
on Form 10-Q for the quarterly period ended March 31, 2016, to which the Company
or the Bank may be bound, (ii) result in any violation of the provisions of the
charter or by-laws or similar organizational documents of the Company or the
Bank or (iii) result in the violation of any applicable laws or statutes in the
States of Washington or New York or under the federal laws of the United States
of America applicable therein, or to our knowledge, any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority
specifically directed at and having jurisdiction over the Company or the Bank,
except, in the case of clause (iii) above, for any such conflict, breach,
violation, default, lien, charge or encumbrance that would not, individually or
in the aggregate, have a Material Adverse Effect.



C-14
No consent, approval, authorization, order, registration or qualification of or
with any court or arbitrator or governmental or regulatory authority is required
for the execution, delivery and performance by the Company of each of the
Transaction Documents, the issuance and sale of the Notes and compliance by the
Company with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents, except for such consents, approvals,
authorizations, orders and registrations or qualifications as may be required
under state securities or Blue Sky laws or as may be required by the Financial
Industry Regulatory Authority in connection with the purchase and distribution
of the Notes by the Initial Purchaser (as to which we express no opinion).

C-15
To our knowledge, except as described in each of the Time of Sale Information
and the Offering Memorandum, there are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company or
the Bank is a party or to which any property, right or asset of the Company or
the Bank is subject that, individually or in the aggregate, if determined
adversely to the Company or the Bank, could reasonably be expected to have a
Material Adverse






--------------------------------------------------------------------------------





Effect; and, to our knowledge, no such investigations, actions, suits or
proceedings are threatened or contemplated by any governmental or regulatory
authority or threatened by others.


C-16
Subject to the exclusions, qualifications and assumptions described therein, the
descriptions in each of the Time of Sale Information and the Offering Memorandum
under the heading “Certain U.S. Federal Tax Consequences,” to the extent that
such descriptions constitute summaries of matters of United States law or
regulation, or legal conclusions, fairly summarize, in all material respects,
the matters described therein.



C-17
Subject to the exclusions, qualifications and assumptions described therein, the
descriptions in each of the Time of Sale Information and the Offering Memorandum
under the heading “Description of Notes” to the extent that such descriptions
constitute summaries of the documents referred to therein, fairly summarize, in
all material respects, the matters described therein.



C-18
Subject to the exclusions, qualifications and assumptions described therein, as
of the date filed with the Securities and Exchange Commission, the descriptions
in the Company’s Annual Report on Form 10-K for the year ended December 31, 2015
under the heading “Business - Regulation and Supervision” incorporated by
reference in the Time of Sale Information and the Offering Memorandum, to the
extent that such descriptions constitute summaries of matters of United States
law or regulation, or legal conclusions (and not just references to such law,
regulation or legal conclusions), fairly summarize, in all material respects,
such matters of United States law or regulation or legal conclusions to the
extent of their applicability to the Company, the Bank, and their respective
businesses.



C-19
The documents incorporated by reference in each of the Time of Sale Information

and the Offering Memorandum (other than the financial statements and other
financial information contained therein, as to which we express no opinion),
when filed with the Securities and Exchange Commission, complied as to form in
all material respects to the requirements of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the Securities and Exchange
Commission thereunder.


C-20
The Company is not, and after giving effect to the offering and sale of the
Notes and the application of the proceeds thereof as described in each of the
Time of Sale Information and the Offering Memorandum will not be, an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.



C-21
Neither the issuance, sale and delivery of the Notes nor the application of the
proceeds thereof by the Company as described in each of the Time of Sale
Information and the Offering Memorandum will violate Regulation T, U or X of the
Board of Governors of the Federal Reserve System.



C-22
It is not necessary, in connection with the issuance and sale of the Notes to
the Initial Purchaser and the offer, resale and delivery of the Notes by the
Initial Purchaser in the manner contemplated by the Purchase Agreement, the Time
of Sale Information and the Offering Memorandum, to register the Notes under the
Securities Act of 1933, as amended, or to qualify the Indenture under the Trust
Indenture Act of 1939, as amended. We express no opinion, however, as to when or
under what circumstances any Notes initially sold by the Initial Purchaser may
be reoffered or resold.



D.
Confirmations






--------------------------------------------------------------------------------





We have participated in conferences with representatives of the Company, with
representatives of the independent accountants of the Company, and with
representatives and counsel of the Initial Purchaser at which conferences the
contents of the Time of Sale Information and the Offering Memorandum and related
matters were discussed and, although we are not passing upon and do not assume
any responsibility for the accuracy, completeness or fairness of the Time of
Sale Information and the Offering Memorandum (except as expressly provided
above), nothing has come to our attention to cause us to believe that the Time
of Sale Information, at the Time of Sale, contained any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or that the Offering Memorandum, as of its date and the
Closing Date, contained or contains any untrue statement of a material fact or
omitted or omits to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (it being understood that we express no opinion or belief as to, in
each case, the financial statements (including any notes to any such
statements), other financial or statistical information, supporting schedules,
or reports on the effectiveness of internal control over financial reporting
contained or incorporated by reference therein).


E.
Qualifications

The opinions set forth herein are subject to the following qualifications:
E-1
The effect of applicable bankruptcy, insolvency, reorganization, receivership,
moratorium, fraudulent or avoidable transfer, conveyance or obligation, and
similar laws affecting the rights and remedies of creditors generally, and the
effect of general principles of equity, including principles of commercial
reasonableness, good faith and fair dealing (regardless of whether enforcement
is sought in a proceeding at law or in equity) and further subject to the
qualification that rights to indemnification and contribution thereunder may be
limited by federal or state securities laws or public policy relating thereto.
We further advise you that waivers of broadly or vaguely stated rights or the
benefits of statutory, regulatory or constitutional rights may be limited on
statutory or public policy grounds.

E-2
Notwithstanding any provisions of the Transaction Documents or any other
agreements or instruments examined for purposes of these opinions to the effect
that such agreement or instrument reflects the entire understanding of the
parties with respect to the matters described therein, the courts in relevant
jurisdictions may consider extrinsic evidence of the circumstances surrounding
the entering into of such agreement to ascertain the intent of the parties in
using the language employed in such agreement, regardless of whether or not the
meaning of the language used in such agreement is plain and unambiguous on its
face, and may determine that additional or supplementary terms can be
incorporated into such agreement. We have not considered parol evidence in
connection with any of the opinions set forth above.

E-3
The effectiveness of indemnities, rights of contribution, exculpatory
provisions, choice of venue provisions, waivers of jury trials and waivers of
the benefits of statutory provisions may be limited on public policy grounds.

E-4
Provisions of any agreement requiring a party to pay another party’s attorneys’
fees and costs in actions to enforce the provisions of such agreement may be
construed to entitle the prevailing party in any action, whether or not that
party is the specified party, to be awarded its reasonable attorneys’ fees,
costs and necessary disbursements.






--------------------------------------------------------------------------------





E-5
Provisions of the Transaction Documents requiring that waivers must be in
writing may not be binding or enforceable if a non-executory oral agreement has
been created modifying any such provision or an implied agreement by trade
practice or course of conduct has given rise to a waiver.

E-6
We have not reviewed, and express no opinion on, (i) financial covenants or
similar provisions requiring financial calculations or determinations to
ascertain compliance, or (ii) provisions relating to the occurrence of a
“material adverse event” or words of similar import. Moreover, to the extent
that any agreement is governed by the laws of any jurisdiction other than the
State of Washington or the State of New York, our opinion relating to the such
agreements is based solely upon the plain meaning of their language without
regard to interpretation or construction that might be indicated by the laws
governing such agreements.

E-7 Our opinion expressed in Paragraph C-1 above is based solely on our review
of the Certificate of Existence. We have made no additional investigation after
the date of such Certificate of Existence in rendering such opinion expressed in
Paragraph C-1.
E-8 Our opinion expressed in Paragraph C-2 above is based solely on our review
of the Federal Reserve Certificate. We have made no additional investigation
after the date of such Federal Reserve Certificate in rendering such opinion
expressed in Paragraph C-2.
E-9
Our opinion expressed in Paragraph C-3 above is based solely on our review of
the Certificate of Good Standing. We have made no additional investigation after
the date of such Certificate of Good Standing in rendering such opinion
expressed in Paragraph C-3.

E-10
Our opinion expressed in Paragraph C-4 above concerning the Bank’s status as an
insured depository institution under the applicable provisions of the FDI Act is
based solely on our review of the FDIC Website at the time specified in
Paragraph A-15 above.

E-11
For purposes of the opinions set forth in C-13 and C-14, we have reviewed only
those statues, rules and regulations that in our experience are normally
applicable to transactions of the type contemplated by the Transaction
Documents.

F.    Exclusions
F-1
We express no opinion as to whether the members of the Company’s Board of
Directors have complied with their fiduciary duties in connection with the
authorization and performance of the Transaction Documents.

F-2
We express no opinion as to the applicable choice of law rules that may affect
the interpretation or enforcement of the Transaction Documents.



F-3
Except as expressly stated in this opinion letter, we express no opinion
regarding compliance with any federal or state securities laws or regulations.

F-4
We express no opinion as to the enforceability of any particular provisions of
any of the Transaction Documents providing for the payment of liquidated
damages, or other amounts that may be held by any court to be a penalty or a
forfeiture.








--------------------------------------------------------------------------------





This opinion letter is delivered as of its date and without any undertaking to
advise you of any changes of law or fact that occur after the date of this
opinion letter even though the changes may affect the legal analysis, a legal
conclusion or information confirmed in this opinion letter.


This opinion letter is rendered only to Sandler O’Neill & Partners, L.P. and is
solely for the benefit of the Initial Purchaser in connection with the
transaction contemplated by the Transaction Documents. This opinion letter may
not be used or relied on for any other purpose or by any other person without
our prior written consent.


Very truly yours,























--------------------------------------------------------------------------------







EXHIBIT A




Form of Registration Rights Agreement


[Draft attached]







--------------------------------------------------------------------------------









Registration Rights Agreement
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of May 20, 2016, by and between HomeStreet, Inc., a Washington corporation
(the “Company”) and Sandler O’Neill & Partners, L.P. (the “Initial Purchaser”),
which has agreed to purchase the Company’s 6.50% Senior Notes due 2026 (the
“Initial Notes”) on the Closing Date (as defined below), pursuant to the
Purchase Agreement (as defined below).
This Agreement is made pursuant to the Purchase Agreement, dated May 17, 2016
(the “Purchase Agreement”), between the Company and the Initial Purchaser (i)
for the benefit of the Initial Purchaser and (ii) for the benefit of the Holders
from time to time of the Initial Notes, including the Initial Purchaser. In
order to induce the Initial Purchaser to purchase the Initial Notes, the Company
has agreed to provide the registration rights set forth in this Agreement and to
provide that the rights herein shall transfer to subsequent Holders of the
Initial Notes, on the terms and conditions set forth in this Agreement, seriatim
for so long as such Initial Notes remain Registrable Securities. The execution
and delivery of this Agreement is a condition to the obligations of the Initial
Purchaser set forth in Section 6(j) of the Purchase Agreement.
The parties hereby agree as follows:
Section 1. Definitions. As used in this Agreement, the following capitalized
terms shall have the following meanings:
Additional Interest: As defined in Section 5 hereto.
Additional Interest Date: With respect to the Initial Notes, each Interest
Payment Date.
Advice: As defined in Section 6 hereto.
Agreement: As defined in the preamble hereto.
Broker-Dealer: Any broker or dealer registered under the Exchange Act.
Business Day: Any day other than a Saturday, Sunday or U.S. federal holiday or a
day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed.
Closing Date: The date of this Agreement.
Commission: The Securities and Exchange Commission.
Consummate: A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Notes to be issued in the Exchange Offer,
(ii) the maintenance of such Registration Statement continuously effective and
the keeping of the Exchange Offer open for a period not less than the minimum
period required pursuant to Section 3(b) hereof, and (iii) the delivery by the
Company to the Registrar under the Indenture of Exchange Notes in the same
aggregate principal amount as the aggregate principal amount of Initial Notes
that were tendered by Holders thereof pursuant to the Exchange Offer.
Company: As defined in the preamble hereto.
Effectiveness Period: As defined in Section 4(a) hereof.
Exchange Date: The date that is 210 days after the Closing Date.
Exchange Act: The Securities Exchange Act of 1934, as amended.
Exchange Offer: The registration by the Company under the Securities Act of the
Exchange Notes pursuant to a Registration Statement pursuant to which the
Company offers the Holders of all outstanding Registrable Securities the
opportunity to exchange all such outstanding Registrable Securities held by such
Holders





--------------------------------------------------------------------------------





for Exchange Notes in an aggregate principal amount equal to the aggregate
principal amount of the Registrable Securities tendered in such exchange offer
by such Holders.
Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.
Exempt Resales: The transactions in which the Initial Purchaser proposes to sell
the Initial Notes to certain “qualified institutional buyers,” as such term is
defined in Rule 144A under the Securities Act, to certain institutional
“accredited investors,” as such term is defined in Rule 501(a)(1), (2), (3) and
(7) of Regulation D under the Securities Act and to certain non-U.S. persons
pursuant to Regulation S under the Securities Act.
Exchange Notes: The 6.50% Senior Notes due 2026, of the same series under the
Indenture as the Initial Notes, to be issued to Holders in exchange for
Registrable Securities pursuant to this Agreement.
FINRA: Financial Industry Regulatory Authority, Inc.
Holders: As defined in Section 2(b) hereof.
Indemnified Holder: As defined in Section 8(a) hereof.
Indenture: The Indenture, dated as of May 20, 2016, by and between the Company
and Wells Fargo, National Association, as trustee (the “Trustee”), pursuant to
which the Notes are to be issued, as such Indenture is amended or supplemented
from time to time in accordance with the terms thereof.
Initial Notes: As defined in the preamble hereto.
Initial Placement: The issuance and sale by the Company of the Initial Notes to
the Initial Purchaser pursuant to the terms of the Purchase Agreement.
Initial Purchaser: As defined in the preamble hereto.
Interest Payment Date: As defined in the Indenture and the Notes.
Person: An individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.
Prospectus: The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.
Registrable Securities: Each Initial Note, until the earliest to occur of (a)
the date on which a Registration Statement with respect to such Initial Note has
become effective and such Initial Note has been exchanged or disposed of
pursuant to such Registration Statement, (b) the date on which such Initial Note
ceases to be outstanding,(c) the date on which such Initial Note may be sold
pursuant to Rule 144 under the Securities Act (but not Rule 144A) without regard
to volume or other restrictions, provided that the Company shall have removed or
caused to be removed any restrictive legend on such Initial Note, or (d) the
date that is three years from the Closing Date.
Registration Default: As defined in Section 5 hereof.
Registration Statement: Any registration statement of the Company relating to
(a) an offering of Exchange Notes pursuant to an Exchange Offer or (b) the
registration for resale of Registrable Securities pursuant to the Shelf
Registration Statement, which is filed pursuant to the provisions of this
Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.
Securities Act: The Securities Act of 1933, as amended.
Shelf Registration Statement: As defined in Section 4(a) hereof.





--------------------------------------------------------------------------------





Trust Indenture Act: The Trust Indenture Act of 1939, as amended.
Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.
Section 2. Securities Subject to this Agreement.
(a) Registrable Securities. The securities entitled to the benefits of this
Agreement are the Registrable Securities.


(b) Holders of Registrable Securities. A Person is deemed to be a holder of
Registrable Securities (each, a “Holder”) whenever such Person owns Registrable
Securities.
Section 3. Registered Exchange Offer.
(a)    Unless the Exchange Offer shall not be permissible under applicable law
or Commission policy (after the procedures set forth in Section 6(a) hereof have
been complied with), the Company shall (i) cause to be filed with the Commission
as soon as practicable after the Closing Date, but in no event later than 120
days after the Closing Date (or if such 120th day is not a Business Day, the
next succeeding Business Day), a Registration Statement under the Securities Act
relating to the Exchange Notes and the Exchange Offer, (ii) use its commercially
reasonable efforts to cause such Registration Statement to become effective at
the earliest possible time, but in no event later than 180 days after the
Closing Date (or if such 180th day is not a Business Day, the next succeeding
Business Day), (iii) in connection with the foregoing, file (A) all
pre-effective amendments to such Registration Statement as may be necessary in
order to cause such Registration Statement to become effective, (B) if
applicable, a post-effective amendment to such Registration Statement pursuant
to Rule 430A under the Securities Act and (C) cause all necessary filings in
connection with the registration and qualification of the Exchange Notes to be
made under the state securities or blue sky laws of such jurisdictions as are
necessary to permit Consummation of the Exchange Offer, and (iv) upon the
effectiveness of such Registration Statement, commence the Exchange Offer. The
Exchange Offer shall be on the appropriate form permitting registration of the
Exchange Notes to be offered in exchange for the Registrable Securities and to
permit resales of Initial Notes held by Broker-Dealers as contemplated by
Section 3(c) hereof.
(b)    The Company shall cause the Exchange Offer Registration Statement to be
effective continuously and shall keep the Exchange Offer open for a period of
not less than the minimum period required under applicable federal and state
securities laws to Consummate the Exchange Offer; provided, however, that in no
event shall such period be less than 20 days after the date notice of the
Exchange Offer is mailed to the Holders. The Company shall cause the Exchange
Offer to comply with all applicable federal and state securities laws. No
securities other than the Exchange Notes shall be included in the Exchange Offer
Registration Statement. The Company shall use its commercially reasonable
efforts to cause the Exchange Offer to be Consummated on the earliest
practicable date after the Exchange Offer Registration Statement has become
effective, but in no event later than 210 days after the Closing Date (or if
such 210th day is not a Business Day, the next succeeding Business Day).
(c)    The Company shall indicate in a “Plan of Distribution” section contained
in the Prospectus forming a part of the Exchange Offer Registration Statement
that any Broker-Dealer who holds Initial Notes that are Registrable Securities
and that were acquired for its own account as a result of market-making
activities or other trading activities (other than Registrable Securities
acquired directly from the Company), may exchange such Initial Notes pursuant to
the Exchange Offer; however, such Broker-Dealer may be deemed to be an
“underwriter” within the meaning of the Securities Act and must, therefore,
deliver a prospectus meeting the requirements of the Securities Act in
connection with any resales of the Exchange Notes received by such Broker-Dealer
in the Exchange Offer, which prospectus delivery requirement may be satisfied by
the delivery by such Broker-Dealer of the Prospectus contained in the Exchange
Offer Registration Statement. Such “Plan of Distribution” section shall also
contain all other information with respect to such resales by Broker-Dealers
that the Commission may require in order to permit such resales pursuant
thereto, but such “Plan of Distribution” shall not name any such Broker-Dealer
or disclose the amount of Initial Notes held by any such Broker-Dealer except to
the extent required by the Commission as a result of a change in policy after
the date of this Agreement.





--------------------------------------------------------------------------------





The Company shall use its commercially reasonable efforts to keep the Exchange
Offer Registration Statement continuously effective, supplemented and amended as
required by the provisions of Section 6(c) hereof to the extent necessary to
ensure that it is available for resales of Initial Notes acquired by
Broker-Dealers for their own accounts as a result of market-making activities or
other trading activities, and to ensure that it conforms with the requirements
of this Agreement, the Securities Act and the policies, rules and regulations of
the Commission as announced from time to time, for a period ending on the
earlier of (i) 180 days from the date on which the Exchange Offer Registration
Statement is declared effective and (ii) the date on which a Broker-Dealer is no
longer required to deliver a prospectus in connection with market-making or
other trading activities.
The Company shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such
180-day (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales.
Section 4. Shelf Registration.
(a) Shelf Registration. If (i) the Company is not required to file an Exchange
Offer Registration Statement or to consummate the Exchange Offer because the
Exchange Offer is not permitted by applicable law or Commission policy (after
the procedures set forth in Section 6(a) hereof have been complied with), (ii)
for any reason the Exchange Offer is not Consummated within 210 days after the
Closing Date (or if such 210th day is not a Business Day, the next succeeding
Business Day), or (iii) with respect to any Holder of Registrable Securities (A)
such Holder is prohibited by applicable law or Commission policy from
participating in the Exchange Offer, or (B) such Holder may not resell the
Exchange Notes acquired by it in the Exchange Offer to the public without
delivering a prospectus and that the Prospectus contained in the Exchange Offer
Registration Statement is not appropriate or available for such resales by such
Holder, or (C) such Holder is a Broker-Dealer and holds Initial Notes acquired
directly from the Company or one of its affiliates, then, upon such Holder’s
request, the Company shall
(x)    cause to be filed a shelf registration statement pursuant to Rule 415
under the Securities Act, which may be an amendment to the Exchange Offer
Registration Statement (in either event, the “Shelf Registration Statement”),
which Shelf Registration Statement shall provide for resales of all Registrable
Securities the Holders of which shall have provided the information required
pursuant to Section 4(c) hereof; and
(y)    use their commercially reasonable efforts to cause such Shelf
Registration Statement to be declared effective by the Commission on or before
the 180th day after so requested or required pursuant to this Section 4 (or if
such 180th date is not a Business Day, the next succeeding Business Day) and to
keep it continuously effective until the earliest of (i) the date on which all
Registrable Securities have been sold pursuant to the Shelf Registration
Statement, (ii) the date on which all Registrable Securities may be sold
pursuant to Rule 144 under the Securities Act (but not Rule 144A) without regard
to volume or other restrictions, provided that the Company shall have removed or
caused to be removed any restrictive legend on all such Registrable Securities
and (iii) the date which is the third year anniversary after the Closing Date
(such shortest time period, the “Effectiveness Period”).


During the Effectiveness Period, the Company shall use its commercially
reasonable efforts to keep such Shelf Registration Statement continuously
effective, supplemented and amended as required by the provisions of Sections
6(b) and (c) hereof to the extent necessary to ensure that it is available for
resales of Initial Notes by the Holders of Registrable Securities entitled to
the benefit of this Section 4(a), and to ensure that it conforms in all material
respects with the requirements of this Agreement, the Securities Act and the
policies, rules and regulations of the Commission as announced from time to
time.
(b) Notwithstanding the foregoing and any other provision hereof, the Company
may suspend the availability of the Shelf Registration Statement, without being
required to pay any Additional Interest (as defined below), upon written notice
to the Holders (which notice shall be accompanied by an instruction to suspend
the use of the Prospectus), for one or more periods not to exceed 60 consecutive
days in any 90-day period, and not to exceed, in the aggregate, 90 days in any
365-day period (each such period, a “Suspension Period”) if:
(i) an event occurs and is continuing that, in the Company's good faith
judgment, would require the Company to make changes in the Shelf Registration
Statement or the Prospectus in order that the Shelf





--------------------------------------------------------------------------------





Registration Statement or the Prospectus does not contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein (in the case of the Prospectus, in
light of the circumstances under which they were made) not misleading; and
(ii) the Company reasonably determines that the disclosure of such event at such
time would have a material adverse effect on the business of the Company (and
its subsidiaries, if any, taken as a whole).
(c) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Registrable Securities may include any of
its Registrable Securities in any Shelf Registration Statement pursuant to this
Agreement unless and until such Holder furnishes to the Company in writing,
within 10 Business Days after receipt of a request therefor, such information as
the Company may reasonably request from time to time for use in connection with
any Shelf Registration Statement or Prospectus or preliminary Prospectus
included therein. Each Holder as to which any Shelf Registration Statement is
being effected agrees to furnish promptly to the Company all information
required to be disclosed in order to make the information previously furnished
to the Company by such Holder not materially misleading.
Section 5. Additional Interest. If (i) the Exchange Offer has not been
Consummated on or prior to the Exchange Date with respect to the Exchange Offer
Registration Statement, (ii) any of the Registration Statements required by this
Agreement is not filed with the Commission on or prior to the date specified for
such filing in this Agreement or (iii) any Registration Statement required by
this Agreement is filed and declared effective but shall thereafter cease to be
effective or fail to be usable for its intended purpose without being succeeded
within five business days by a post-effective amendment to such Registration
Statement that cures such failure and that is declared effective within a
reasonable time after filing (each such event referred to in clauses (i) through
(iii), a “Registration Default”), the Company hereby agrees that the interest
rate borne by the Registrable Securities shall be increased by 0.25% per annum
during the 90-day period immediately following the occurrence of any
Registration Default and shall increase by 0.25% per annum at the end of each
subsequent 90-day period, but in no event shall such increase exceed 1.00% per
annum. Registration Defaults shall be cured on the date that: (i) the Initial
Notes may be sold pursuant to Rule 144 under the Securities Act (but not Rule
144A) without regard to volume or other restrictions, provided that the Company
shall have removed or caused to be removed any restrictive legend on such
Initial Notes; or (ii) is three years after the Closing Date; or (iii) the
Exchange Offer is Consummated; or (iv) a Shelf Registration Statement is
declared effective under the Securities Act. Following the cure of all
Registration Defaults relating to any particular Registrable Securities, the
interest rate borne by the relevant Registrable Securities will be reduced to
the original interest rate borne by such Registrable Securities; provided,
however, that, if after any such reduction in interest rate, a different
Registration Default occurs, the interest rate borne by the relevant Registrable
Securities shall again be increased pursuant to the foregoing provisions. The
period during which such Additional Interest shall accrue shall be prorated for
any partial periods. The Company shall not be required to pay Additional
Interest for more than one Registration Default at a time. The amount of
Additional Interest will be determined on the basis of a 360-day year comprised
of 12 30-day months and the actual number of days on which Additional Interest
accrued during such period.
Notwithstanding anything to the contrary herein, a Holder will not be entitled
to any Additional Interest under this Section 5 if such Holder has not provided
all registration information to the Company pursuant to Section 4(c).
All obligations of the Company set forth in the preceding paragraph to pay
Additional Interest that are outstanding with respect to any Transfer Restricted
Security at the time such security ceases to be an Transfer Restricted Security
shall survive until such time as all such obligations with respect to such
security shall have been satisfied in full.
Section 6. Registration Procedures.
(a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, the Company shall comply with all of the provisions of Section 6(c)
hereof, shall use its commercially reasonable efforts to effect such exchange to
permit the sale of Registrable Securities being sold in accordance with the
intended method or methods of distribution thereof, and shall comply with all of
the following provisions:
(i)    If in the reasonable opinion of counsel to the Company there is a
question as to whether the Exchange Offer is permitted by applicable law, the
Company hereby agrees to seek a no-action letter or other favorable decision
from the Commission allowing the Company to Consummate an Exchange Offer for
such Initial Notes. The Company hereby agrees to pursue the issuance of such a
decision to the





--------------------------------------------------------------------------------





Commission staff level but shall not be required to take commercially
unreasonable action to effect a change of Commission policy. The Company hereby
agrees, however, to (A) participate in telephonic conferences with the
Commission, (B) deliver to the Commission staff an analysis prepared by counsel
to the Company setting forth the legal bases, if any, upon which such counsel
has concluded that such an Exchange Offer should be permitted and (C) diligently
pursue a favorable resolution by the Commission staff of such submission.
(ii)    As a condition to its participation in the Exchange Offer pursuant to
the terms of this Agreement, each Holder of Registrable Securities shall
furnish, upon the request of the Company, prior to the Consummation thereof, a
written representation to the Company (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) it is not an affiliate of the Company (within the meaning of
Rule 405 of the Securities Act), (B) it is not engaged in, and does not intend
to engage in, and has no arrangement or understanding with any Person to
participate in, a distribution of the Exchange Notes to be issued in the
Exchange Offer and (C) it is acquiring the Exchange Notes in its ordinary course
of business. In addition, all such Holders of Registrable Securities shall
otherwise cooperate in the Company’s preparations for the Exchange Offer. Each
Holder hereby acknowledges and agrees that any Broker-Dealer and any such Holder
using the Exchange Offer to participate in a distribution of the securities to
be acquired in the Exchange Offer (1) could not under Commission policy as in
effect on the date of this Agreement rely on the position of the Commission
enunciated in Morgan Stanley and Co., Inc. (available June 5, 1991) and Exxon
Capital Holdings Corporation (available May 13, 1988), as interpreted in the
Commission’s letter to Shearman & Sterling dated July 2, 1993, and similar
no-action letters (which may include any no-action letter obtained pursuant to
clause (i) above), and (2) must comply with the registration and prospectus
delivery requirements of the Securities Act in connection with a secondary
resale transaction and that such a secondary resale transaction should be
covered by an effective registration statement containing the selling security
holder information required by Item 507 or 508, as applicable, of Regulation S‑K
if the resales are of Exchange Notes obtained by such Holder in exchange for
Initial Notes acquired by such Holder directly from the Company.
(b) Shelf Registration Statement. In connection with the Shelf Registration
Statement, the Company shall comply with all the provisions of Section 6(c)
hereof and shall use its commercially reasonable efforts to effect such
registration so that it permits the sale of the Registrable Securities being
sold in accordance with the intended method or methods of distribution thereof.
(c) General Provisions. In connection with any Registration Statement and any
Prospectus required by this Agreement to permit the sale or resale of
Registrable Securities (including, without limitation, any Registration
Statement and the related Prospectus required to permit resales of Initial Notes
by Broker-Dealers), the Company shall:
(i) subject to the terms hereof, use its commercially reasonable efforts to keep
such Registration Statement continuously effective and provide all requisite
financial statements (including, if required by the Securities Act or any
regulation thereunder, its financial statements for the period specified in
Section 3 or 4 hereof, as applicable); upon the occurrence of any event that
would cause any such Registration Statement or the Prospectus contained therein
(A) to contain a material misstatement or omission or (B) not to be effective
and usable for resale of Registrable Securities during the period required by
this Agreement, the Company shall file promptly an appropriate amendment to such
Registration Statement, in the case of clause (A), correcting any such
misstatement or omission, and, in the case of either clause (A) or (B), use its
commercially reasonable efforts to cause such amendment to be declared effective
and such Registration Statement and the related Prospectus to become usable for
their intended purpose(s) as soon as practicable thereafter;
(ii) prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
the Registration Statement effective for the applicable period set forth in
Section 3 or 4 hereof, as applicable, or such shorter period as will terminate
when all Registrable Securities covered by such Registration Statement have been
sold or cease to be Registrable Securities; cause the Prospectus to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Securities Act, and to comply fully with
the applicable provisions of Rules 424, 430A and 430B under the Securities Act
in a timely manner; and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement during the applicable period in accordance with the intended method or





--------------------------------------------------------------------------------





methods of distribution by the sellers thereof set forth in such Registration
Statement or supplement to the Prospectus;
(iii) advise the underwriter(s), if any, and selling Holders within five
Business Days and, if requested by such Persons, to confirm such advice in
writing, (A) when the Prospectus or any Prospectus supplement or post-effective
amendment has been filed, and, with respect to any Registration Statement or any
post-effective amendment thereto, when the same has become effective, (B) of any
request by the Commission for amendments to the Registration Statement or
amendments or supplements to the Prospectus or for additional information
relating thereto, (C) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement under the Securities
Act or of the suspension by any state securities commission of the qualification
of the Registrable Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, (D) of the
existence of any fact or the happening of any event that makes any statement of
a material fact made in the Registration Statement, the Prospectus, any
amendment or supplement thereto, or any document incorporated by reference
therein untrue, or that requires the making of any additions to or changes in
the Registration Statement or the Prospectus in order to make the statements
therein not misleading. If at any time the Commission shall issue any stop order
suspending the effectiveness of the Registration Statement, or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Registrable
Securities under state securities or blue sky laws, the Company shall use its
commercially reasonable efforts to obtain the withdrawal or lifting of such
order at the earliest possible time;
(iv) upon written request, furnish without charge to the Initial Purchaser, each
selling Holder named in any Registration Statement, and each of the
underwriter(s), if any, before filing with the Commission, copies of any
Registration Statement or any Prospectus included therein or any amendments or
supplements to any such Registration Statement or Prospectus (including all
documents incorporated by reference after the initial filing of such
Registration Statement), which documents will be subject to the review and
comment of such Holders and underwriter(s) in connection with such sale, if any,
for a period of at least five Business Days, and the Company will not file any
such Registration Statement or Prospectus or any amendment or supplement to any
such Registration Statement or Prospectus (including all such documents
incorporated by reference) to which an Initial Purchaser of Registrable
Securities covered by such Registration Statement or the underwriter(s), if any,
shall reasonably object in writing within five Business Days after the receipt
thereof (such objection to be deemed timely made upon confirmation of telecopy
or electronic mail transmission within such period). The objection of an Initial
Purchaser or underwriter, if any, shall be deemed to be reasonable if such
Registration Statement, amendment, Prospectus or supplement, as applicable, as
proposed to be filed, contains a material misstatement or omission; provided,
that this clause (iv) shall not apply to any filing by the Company of any annual
report on Form 10-K, quarterly report on Form 10-Q or current report on Form 8-K
with respect to matters unrelated to the Registrable Securities and the
offering.
(v) in the case of an Underwritten Registration, make available during normal
business hours for inspection by the Initial Purchaser, the managing
underwriter(s), if any, participating in any disposition pursuant to such
Registration Statement and any attorney or accountant retained by such Initial
Purchaser or any of the underwriter(s), all of its financial and other records,
pertinent corporate documents and properties and cause its officers, directors
and employees to supply all information reasonably requested by any such Initial
Purchaser, underwriter, attorney or accountant in connection with such
Registration Statement or any post-effective amendment thereto subsequent to the
filing thereof and prior to its effectiveness and to participate in meetings
with investors to the extent requested by the managing underwriter(s), if any;
(vi) if requested by any selling Holders or the underwriter(s), if any, promptly
incorporate in any Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
selling Holders and underwriter(s), if any, may reasonably request to have
included therein, including, without limitation, information relating to the
“Plan of Distribution” of the Registrable Securities, information with respect
to the principal amount of Registrable Securities being sold to such
underwriter(s), the purchase price being paid therefor and any other terms of
the offering of the Registrable Securities to be sold in such offering; and make
all required filings of such Prospectus supplement or post-effective amendment
as soon as practicable after it is notified of the matters to be incorporated in
such Prospectus supplement or post-effective amendment;





--------------------------------------------------------------------------------





(vii) upon request, furnish to each Initial Purchaser, each selling Holder and
each of the underwriter(s), if any, without charge, at least one copy of the
Registration Statement, as first filed with the Commission, and of each
amendment thereto, including financial statements and schedules, all documents
incorporated by reference therein and all exhibits (including exhibits
incorporated therein by reference);
(viii) deliver to each selling Holder and each of the underwriter(s), if any,
who is required to deliver a Prospectus in connection with the sale of its
Registrable Securities, without charge, as many copies of the Prospectus
(including each preliminary prospectus) and any amendment or supplement thereto
as such Persons reasonably may request; the Company hereby consents to the use
of the Prospectus and any amendment or supplement thereto by each of the selling
Holders and each of the underwriter(s), if any, in connection with the offering
and the sale of the Registrable Securities covered by the Prospectus or any
amendment or supplement thereto;
(ix) enter into such agreements (including an underwriting agreement), and make
such representations and warranties, and take all such other actions in
connection therewith in order to expedite or facilitate the disposition of the
Registrable Securities pursuant to any Shelf Registration Statement contemplated
by this Agreement, all to such extent as may be reasonably requested by any
Initial Purchaser or by any Holder of Registrable Securities or underwriter and
as are reasonably on terms customary for transactions of such nature in
connection with any sale or resale pursuant to any Registration Statement
contemplated by this Agreement; and if an underwriting agreement is entered into
and if the registration is an Underwritten Registration, the Company shall:
(A) furnish to the Initial Purchaser, each selling Holder and each underwriter,
if any, in such substance and scope as they may request and as are customarily
made by issuers to underwriters in primary underwritten offerings, upon the date
of the Consummation of the Exchange Offer or, if applicable, the effectiveness
of the Shelf Registration Statement:
(1) a certificate, dated the date of Consummation of the Exchange Offer or the
date of effectiveness of the Shelf Registration Statement, as the case may be,
signed by the principal executive or financial officer of the Company,
confirming, as of the date thereof, the matters set forth in paragraphs (ii) and
(iii) of Section 6(d) of the Purchase Agreement and such other matters as such
parties may reasonably request;
(2) opinions of counsel to the Company, dated the date of Consummation of the
Exchange Offer or the date of effectiveness of the Shelf Registration Statement,
as the case may be, covering such matters as are customarily covered in legal
opinions to underwriters in connection with primary underwritten offerings of
securities; and
(3) a customary comfort letter, dated the date of effectiveness of the Shelf
Registration Statement, from the Company’s independent accountants for the three
fiscal years ended December 31, 2015 and all subsequent financial reporting
periods, if permitted by applicable accounting standards or pronouncements, in
the customary form and covering matters of the type customarily requested to be
covered in comfort letters by underwriters in connection with primary
underwritten offerings, and covering or affirming the matters set forth in the
comfort letters delivered pursuant to Section 6(e) of the Purchase Agreement;
(B) set forth in full or incorporate by reference in the underwriting agreement,
if any, the indemnification provisions and procedures of Section 8 hereof with
respect to all parties to be indemnified pursuant to said Section; and
(C) deliver such other documents and certificates as may be reasonably requested
by such parties to evidence compliance with Section 6(c)(ix)(A) hereof and with
any customary conditions contained in the underwriting agreement or other
agreement entered into by the Company pursuant to this Section 6(c)(ix), if any.
If at any time the representations and warranties of the Company contemplated in
Section 6(c)(ix)(A)(1) hereof cease to be true and correct, the Company shall so
advise the Initial Purchaser and the





--------------------------------------------------------------------------------





underwriter(s), if any, and each selling Holder promptly and, if requested by
such Persons, shall confirm such advice in writing;
(x) prior to any public offering of Registrable Securities, cooperate with the
selling Holders, the underwriter(s), if any, and their respective counsel in
connection with the registration and qualification of the Registrable Securities
under the state securities or blue sky laws of such jurisdictions as the selling
Holders or underwriter(s), if any, may reasonably request and do any and all
other acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by the Shelf Registration
Statement; provided, however, that the Company shall not be required to register
or qualify as a foreign corporation where it is not then so qualified or to take
any action that would subject it to the service of process in suits or to
taxation, in any jurisdiction where it is not then so subject;
(xi) shall issue, upon the request of any Holder of Initial Notes covered by the
Shelf Registration Statement, Exchange Notes having an aggregate principal
amount equal to the aggregate principal amount of Initial Notes surrendered to
the Company by such Holder in exchange therefor or being sold by such Holder;
such Exchange Notes to be registered in the name of such Holder or in the name
of the purchaser(s) of such Exchange Notes, as the case may be; in return, the
Initial Notes held by such Holder shall be surrendered to the Company for
cancellation;
(xii) cooperate with the selling Holders and the underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends; and
enable such Registrable Securities to be in such denominations and registered in
such names as the Holders or the underwriter(s), if any, may request at least
two Business Days prior to any sale of Registrable Securities made by such
Holders or underwriter(s);
(xiii) use its commercially reasonable efforts to cause the Registrable
Securities covered by the Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter(s), if any, to
consummate the disposition of such Registrable Securities, subject to the
proviso contained in Section 6(c)(x) hereof;
(xiv) if any fact or event contemplated by Section 6(c)(iii)(D) hereof shall
exist or have occurred, prepare a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Registrable Securities, the Prospectus will not
contain an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein not misleading;
(xv) provide a CUSIP number for all Notes not later than the effective date of
the Registration Statement covering such Notes and provide the Trustee under the
Indenture with printed certificates for such Notes which are in a form eligible
for deposit with the Depository Trust Company and take all other action
necessary to ensure that all such Notes are eligible for deposit with the
Depository Trust Company;
(xvi) cooperate and assist in any filings required to be made with FINRA and in
the performance of any due diligence investigation by any underwriter that is
required to be retained in accordance with the rules and regulations of FINRA;
(xvii) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make generally available
to its security holders, as soon as practicable, a consolidated earnings
statement meeting the requirements of Rule 158 under the Securities Act (which
need not be audited) for the twelve-month period (A) commencing at the end of
any fiscal quarter in which Registrable Securities are sold to underwriters in a
firm commitment or best efforts Underwritten Offering or (B) if not sold to
underwriters in such an offering, beginning with the first month of the
Company’s first fiscal quarter commencing after the effective date of the
Registration Statement;
(xviii) cause the Indenture to be qualified under the Trust Indenture Act in
connection with the registration of the Exchange Notes or Initial Notes, as the
case may be; cooperate with the Trustee and the Holders to effect such changes
to the Indenture as may be required for the Indenture to be so qualified in
accordance with the terms of the Trust Indenture Act; and execute, and use their
commercially reasonable





--------------------------------------------------------------------------------





efforts to cause the Trustee to execute, all documents as may be required to
effect such changes and all other forms and documents required to be filed with
the SEC to enable the Indenture to be so qualified in a timely manner
Each Holder agrees by acquisition of an Transfer Restricted Security that, upon
receipt of any notice from the Company of a Suspension Period or the existence
of any fact of the kind described in Section 6(c)(iii)(D) hereof, such Holder
will forthwith discontinue disposition of Registrable Securities pursuant to the
applicable Registration Statement until such Holder’s receipt of the copies of
the supplemented or amended Prospectus contemplated by Section 6(c)(iii) hereof,
or until it is advised in writing (the “Advice”) by the Company that the use of
the Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. If so
directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Registrable Securities that
was current at the time of receipt of such notice. In the event the Company
shall give any such notice, the time period regarding the effectiveness of such
Registration Statement set forth in Section 3 or 4 hereof, as applicable, shall
be extended by the number of days during the period from and including the date
of the giving of such notice pursuant to Section 6(c)(iii)(D) hereof to and
including the date when each selling Holder covered by such Registration
Statement shall have received the copies of the supplemented or amended
Prospectus contemplated by Section 6(c)(iii) hereof or shall have received the
Advice; provided, however, that (other than pursuant to a Suspension Period
pursuant to Section 4(b)) no such extension shall be taken into account in
determining whether Additional Interest is due pursuant to Section 5 hereof or
the amount of such Additional Interest, it being agreed that the Company’s
option to suspend use of a Registration Statement pursuant to this paragraph
(other than pursuant to a Suspension Period pursuant to Section 4(b)) shall be
treated as a Registration Default for purposes of Section 5 hereof.
Section 7. Registration Expenses.
(a) All expenses incident to the Company’s performance of or compliance with
this Agreement will be borne by the Company, regardless of whether a
Registration Statement becomes effective, including, without limitation: (i) all
registration and filing fees and expenses (including filings made by the Initial
Purchaser or Holder with FINRA (and, if applicable, the fees and expenses of any
“qualified independent underwriter” and its counsel that may be required by the
rules and regulations of FINRA)); (ii) all fees and expenses of compliance with
federal securities and state securities or blue sky laws; (iii) all expenses of
printing, messenger and delivery services and telephone; (iv) all fees and
disbursements of the Company’s counsel and, subject to Section 7(b) hereof, the
Holders of Registrable Securities; and (v) all fees and disbursements of the
Company’s independent certified public accountants (including the expenses of
any special audit and comfort letters required by or incident to such
performance).
The Company will, in any event, bear its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expenses of any annual audit and the fees and
expenses of any Person, including special experts, retained by it.
(b) In connection with any Registration Statement required by this Agreement
(including, without limitation, the Exchange Offer Registration Statement and
the Shelf Registration Statement), the Company will reimburse the Initial
Purchaser and the Holders of Registrable Securities being tendered in the
Exchange Offer and/or resold pursuant to the “Plan of Distribution” contained in
the Exchange Offer Registration Statement or registered pursuant to the Shelf
Registration Statement, as applicable, for the reasonable fees and disbursements
of not more than one counsel, who shall be such counsel as may be chosen by the
Holders of a majority in principal amount of the Registrable Securities for
whose benefit such Registration Statement is being prepared.
Section 8. Indemnification.
(a) The Company agrees to indemnify and hold harmless (i) each Holder and (ii)
each Person, if any, who controls (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) any Holder (any of the Persons
referred to in this clause (ii) being hereinafter referred to as a “controlling
person”) and (iii) the respective officers, directors, partners, employees,
representatives and agents of any Holder or any controlling person (any Person
referred to in clause (i), (ii) or (iii) may hereinafter be referred to as an
“Indemnified Holder”), to the fullest extent lawful, from and against any and
all losses, claims, damages, liabilities, (or actions in respect thereof)
(including, without limitation, and as incurred, reimbursement of all reasonable
costs of investigating, or defending any claim or action, or any investigation
or proceeding by any governmental agency or body, including





--------------------------------------------------------------------------------





the reasonable fees and expenses of counsel to any Indemnified Holder), joint or
several, directly or indirectly caused by, related to, based upon, arising out
of or in connection with any untrue statement or alleged untrue statement of a
material fact contained in any Registration Statement or Prospectus (or any
amendment or supplement thereto), or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as such losses, claims,
damages, liabilities or expenses are caused by an untrue statement or omission
or alleged untrue statement or omission that is made in reliance upon and in
conformity with information relating to any of the Holders furnished in writing
to the Company by any of the Holders expressly for use therein. This indemnity
agreement shall be in addition to any liability which the Company may otherwise
have.
In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Company, such Indemnified Holder (or the Indemnified Holder controlled by such
controlling person) shall promptly notify the Company in writing; provided,
however, that the failure to give such notice shall not relieve any of the
Company of its obligations pursuant to this Agreement. Such Indemnified Holder
shall have the right to employ its own counsel in any such action and the fees
and expenses of such counsel shall be paid, as incurred, by the Company
(regardless of whether it is ultimately determined that an Indemnified Holder is
not entitled to indemnification hereunder). Notwithstanding the foregoing, the
Company shall not, in connection with any one such action or proceeding or
separate but substantially similar or related actions or proceedings in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of more than one separate firm of
attorneys (in addition to any local counsel) at any time for such Indemnified
Holders, which firm shall be designated by the Holders. The Company shall be
liable for any settlement of any such action or proceeding effected with the
Company’s prior written consent, which consent shall not be withheld
unreasonably, and the Company agrees to indemnify and hold harmless any
Indemnified Holder from and against any loss, claim, damage, liability or
expense by reason of any settlement of any action effected with the Company’s
written consent. The Company shall not, without the prior written consent of
each Indemnified Holder, settle or compromise or consent to the entry of
judgment in or otherwise seek to terminate any pending or threatened action,
claim, litigation or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not any Indemnified Holder is a
party thereto), unless such settlement, compromise, consent or termination
includes an unconditional release of each Indemnified Holder from all liability
arising out of such action, claim, litigation or proceeding.
(b) Each Holder of Registrable Securities agrees, severally and not jointly, to
indemnify and hold harmless the Company and its directors and officers who sign
a Registration Statement, and any Person controlling (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) the Company
and the officers, directors, partners, employees, representatives and agents of
each such Person, to the same extent as the foregoing indemnity from the Company
to each of the Indemnified Holders, but only with respect to claims and actions
based on information relating to such Holder furnished in writing by such Holder
expressly for use in any Registration Statement or Prospectus. In case any
action or proceeding shall be brought against the Company or its directors or
officers or any such controlling person in respect of which indemnity may be
sought against a Holder of Registrable Securities, such Holder shall have the
rights and duties given the Company, and the Company, its directors and officers
and such controlling Person shall have the rights and duties given to each
Holder, in each case, by the preceding paragraph.
(c) If the indemnification provided for in this Section 8 is unavailable to an
indemnified party under Section 8(a) or (b) hereof (other than by reason of
exceptions provided in those Sections) in respect of any losses, claims,
damages, liabilities, judgments, actions or expenses referred to therein, then
each applicable indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative benefits received by the
Company, on the one hand, and the Holders, on the other hand, from the Initial
Placement (which in the case of the Company shall be deemed to be equal to its
total gross proceeds from the Initial Placement), the amount of Additional
Interest which did not become payable as a result of the filing of the
Registration Statement resulting in such losses, claims, damages, liabilities,
judgments actions or expenses, and such Registration Statement, or if such
allocation is not permitted by applicable law, the relative fault of the
Company, on the one hand, and the Holders, on the other hand, in connection with
the statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of the Company, on the one hand, and of the Indemnified
Holder, on the other hand, shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the





--------------------------------------------------------------------------------





Company, on the one hand, or the Indemnified Holders, on the other hand, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The amount paid or payable by a
party as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include, subject to the limitations set
forth in the second paragraph of Section 8(a) hereof, any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim.
Each of the Company and the Holders of Registrable Securities agrees that it
would not be just and equitable if contribution pursuant to this Section 8(c)
were determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in the immediately
preceding paragraph. The amount paid or payable by an indemnified party as a
result of the losses, claims, damages, liabilities or expenses referred to in
the immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8, none of the
Holders (and its related Indemnified Holders) shall be required to contribute,
in the aggregate, any amount in excess of the amount by which the total discount
received by such Holder with respect to the Initial Notes exceeds the amount of
any damages which such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 8(c) are several in
proportion to the respective principal amount of Initial Notes held by each of
the Holders hereunder and not joint.
Section 9. Rule 144A. The Company hereby agrees with each Holder, for so long as
any Registrable Securities remain outstanding, to make available to any Holder
or beneficial owner of Registrable Securities in connection with any sale
thereof and any prospective purchaser of such Registrable Securities from such
Holder or beneficial owner, the information required by Rule 144A(d)(4) under
the Securities Act in order to permit resales of such Registrable Securities
pursuant to Rule 144A under the Securities Act.
Section 10. Participation in Underwritten Registrations. No Holder may
participate in any Underwritten Registration hereunder unless such Holder (a)
agrees to sell such Holder’s Registrable Securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements and (b) completes and executes all reasonable questionnaires,
powers of attorney, indemnities, underwriting agreements, lock-up letters and
other documents required under the terms of such underwriting arrangements.
Section 11. Selection of Underwriters. The Holders of Registrable Securities
covered by the Shelf Registration Statement who desire to do so may sell such
Registrable Securities in an Underwritten Offering. In any such Underwritten
Offering, the investment banker(s) and managing underwriter(s) that will
administer such offering will be selected by the Holders of a majority in
aggregate principal amount of the Registrable Securities included in such
offering; provided, however, that such investment banker(s) and managing
underwriter(s) must be reasonably satisfactory to the Company.
Section 12. Miscellaneous.
(a) Remedies. The Company hereby agrees that monetary damages would not be
adequate compensation for any loss incurred by reason of a breach by it of the
provisions of this Agreement and hereby agree to waive the defense in any action
for specific performance that a remedy at law would be adequate.
(b) No Inconsistent Agreements. The Company will not, on or after the date of
this Agreement, enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. The rights granted to the
Holders hereunder do not in any way conflict with and are not inconsistent with
the rights granted to the holders of the Company’s securities under any
agreement in effect on the date hereof.
(c) Adjustments Affecting the Initial Notes. The Company will not take any
action, or permit any change to occur, with respect to the Initial Notes that
would materially and adversely affect the ability of the Holders to Consummate
any Exchange Offer.





--------------------------------------------------------------------------------





(d) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless the Company has (i) in the case of
Section 5 hereof and this Section 12(d)(i), obtained the written consent of
Holders of all outstanding Registrable Securities and (ii) in the case of all
other provisions hereof, obtained the written consent of Holders of a majority
of the outstanding principal amount of Registrable Securities (excluding any
Registrable Securities held by the Company or its Affiliates). Notwithstanding
the foregoing, a waiver or consent to departure from the provisions hereof that
relates exclusively to the rights of Holders whose securities are being tendered
pursuant to the Exchange Offer and that does not affect directly or indirectly
the rights of other Holders whose securities are not being tendered pursuant to
such Exchange Offer may be given by the Holders of a majority of the outstanding
principal amount of Registrable Securities being tendered or registered;
provided, however, that, with respect to any matter that directly or indirectly
affects the rights of any Initial Purchaser hereunder, the Company shall obtain
the written consent of each such Initial Purchaser with respect to which such
amendment, qualification, supplement, waiver, consent or departure is to be
effective.
(e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, facsimile, or air
courier guaranteeing overnight delivery:
(i) if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture; and
(ii) if to the Company:
HomeStreet, Inc.
601 Union Street, Suite 2000
Seattle, WA 98101
Facsimile: (206) 621-2584
Attention: Godfrey Evans
With a copy to:


Davis Wright Tremaine LLP
1201 Third Avenue, Suite 2200
Seattle, WA 98101-3045
Facsimile: (206) 757-7325
Attention: Marcus Williams
All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if faxed; and on the next Business Day, if
timely delivered to an air courier guaranteeing overnight delivery.
Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.
(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without limitation, and without the need for an express assignment or
assumption, subsequent Holders of Registrable Securities; provided, however,
that this Agreement shall not inure to the benefit of or be binding upon a
successor or assign of a Holder unless and to the extent such successor or
assign acquired Registrable Securities from such Holder.
(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.





--------------------------------------------------------------------------------





(i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
(j) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.
(k) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Registrable Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.




[Signature pages follow]











--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
HomeStreet, Inc.
By:        
Name:    
Title:    





--------------------------------------------------------------------------------







The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:


SANDLER O’NEILL & PARTNERS, L.P.
By: Sandler O’Neill & Partners Corp., the sole general partner
By:            
Name:    
Title:    







